 



EXHIBIT 10.1
EXECUTION COPY
 
WILMINGTON TRUST COMPANY, AS OWNER TRUSTEE OF THE
HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I
Issuer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee and Securities Intermediary
AMENDED AND RESTATED
MASTER INDENTURE
Dated as of August 11, 2006
amending and restating in full the
Master Indenture
dated as of June 12, 2001
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE I DEFINITIONS
    2    
Section 1.01 Definitions
    2  
Section 1.02 Other Definitional Provisions
    14    
ARTICLE II THE NOTES
    16    
Section 2.01 Form Generally
    16  
Section 2.02 Denominations
    16  
Section 2.03 Execution, Authentication and Delivery
    16  
Section 2.04 Authenticating Agent
    17  
Section 2.05 Registration of and Limitations on Transfer and Exchange of Notes
    18  
Section 2.06 Mutilated, Destroyed, Lost or Stolen Notes
    19  
Section 2.07 Persons Deemed Owners
    20  
Section 2.08 Appointment of Paying Agent
    20  
Section 2.09 Access to List of Noteholders’ Names and Addresses
    20  
Section 2.10 Cancellation
    21  
Section 2.11 Release of Collateral
    21  
Section 2.12 New Issuances
    21  
Section 2.13 Book-Entry Notes
    22  
Section 2.14 Notices to Clearing Agency or Foreign Clearing Agency
    23  
Section 2.15 Definitive Notes
    24  
Section 2.16 Global Note; Euro-Note Exchange Date
    24  
Section 2.17 Meetings of Noteholders
    24  
Section 2.18 Uncertificated Classes
    25    
ARTICLE III REPRESENTATIONS AND COVENANTS OF ISSUER
    26    
Section 3.01 Payment of Principal and Interest
    26  
Section 3.02 Maintenance of Office or Agency
    26  
Section 3.03 Money for Note Payments to Be Held in Trust
    26  
Section 3.04 Existence
    27  
Section 3.05 Protection of Trust
    28  
Section 3.06 Opinions as to Collateral
    28  
Section 3.07 Performance of Obligations; Servicing of Receivables
    29  
Section 3.08 Negative Covenants
    30  
Section 3.09 Statements as to Compliance
    31  
Section 3.10 Issuer May Consolidate, Etc., Only on Certain Terms
    31  
Section 3.11 Successor Substituted
    32  
Section 3.12 No Other Business
    33  
Section 3.13 No Borrowing
    33  
Section 3.14 Servicer’s Obligations
    33  
Section 3.15 Guarantees, Loans, Advances and Other Liabilities
    33  
Section 3.16 Capital Expenditures
    33  
Section 3.17 Restricted Payments
    33  
Section 3.18 Notice of Events of Default
    33  
Section 3.19 Further Instruments and Acts
    34  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
ARTICLE IV SATISFACTION AND DISCHARGE
    35    
Section 4.01 Satisfaction and Discharge of this Indenture
    35  
Section 4.02 Application of Trust Money
    36    
ARTICLE V AMORTIZATION EVENTS, DEFAULTS AND REMEDIES
    37    
Section 5.01 Amortization Events
    37  
Section 5.02 Events of Default
    37  
Section 5.03 Acceleration of Maturity; Rescission and Annulment
    38  
Section 5.04 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee
    38  
Section 5.05 Remedies; Priorities
    40  
Section 5.06 Optional Preservation of the Collateral
    42  
Section 5.07 Limitation on Suits
    42  
Section 5.08 Unconditional Rights of Noteholders to Receive Principal and
Interest
    43  
Section 5.09 Restoration of Rights and Remedies
    43  
Section 5.10 Rights and Remedies Cumulative
    43  
Section 5.11 Delay or Omission Not Waiver
    43  
Section 5.12 Rights of Noteholders to Direct Indenture Trustee
    43  
Section 5.13 Waiver of Past Defaults
    44  
Section 5.14 Undertaking for Costs
    44  
Section 5.15 Waiver of Stay or Extension Laws
    44  
Section 5.16 Sale of Receivables
    45  
Section 5.17 Action on Notes
    45    
ARTICLE VI THE INDENTURE TRUSTEE
    46    
Section 6.01 Duties of the Indenture Trustee
    46  
Section 6.02 Notice of Amortization Event or Event of Default
    47  
Section 6.03 Rights of Indenture Trustee
    48  
Section 6.04 Not Responsible for Recitals or Issuance of Notes
    49  
Section 6.05 May Hold Notes
    49  
Section 6.06 Money Held in Trust
    49  
Section 6.07 Compensation, Reimbursement and Indemnification
    49  
Section 6.08 Replacement of Indenture Trustee
    50  
Section 6.09 Successor Indenture Trustee by Merger
    50  
Section 6.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee
    51  
Section 6.11 Eligibility; Disqualification
    52  
Section 6.12 Preferential Collection of Claims Against
    52  
Section 6.13 Tax Returns
    52  
Section 6.14 Representations and Covenants of the Indenture Trustee
    52  
Section 6.15 Custody of the Collateral
    53  
Section 6.16 Information to be Provided by the Indenture Trustee
    53  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
ARTICLE VII NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
    55    
Section 7.01 Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders
    55  
Section 7.02 Preservation of Information; Communications to Noteholders
    55  
Section 7.03 Reports by Issuer
    55  
Section 7.04 Reports by Indenture Trustee
    56  
Section 7.05 Notices
    56    
ARTICLE VIII ALLOCATION AND APPLICATION OF COLLECTIONS
    57    
Section 8.01 Collection of Money
    57  
Section 8.02 Rights of Noteholders
    57  
Section 8.03 Establishment of Collection Account and Special Funding Account
    57  
Section 8.04 Collections and Allocations
    59  
Section 8.05 Shared Principal Collections and Shared Transferor Principal
Collections
    61  
Section 8.06 Directions Regarding Additional Withdrawals from the Collection
Account
    62  
Section 8.07 Allocation of Collateral to Pools
    62  
Section 8.08 Release of Collateral; Eligible Loan Documents
    63    
ARTICLE IX DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS
    64    
ARTICLE X SUPPLEMENTAL INDENTURES
    65    
Section 10.01 Supplemental Indentures Without Consent of Noteholders
    65  
Section 10.02 Supplemental Indentures With Consent of Noteholders
    66  
Section 10.03 Direction to Indenture Trustee
    68  
Section 10.04 Effect of Supplemental Indenture
    68  
Section 10.05 Conformity With Trust Indenture Act
    68  
Section 10.06 Reference in Notes to Supplemental Indentures
    68    
ARTICLE XI TERMINATION
    69    
Section 11.01 Termination of Trust
    69  
Section 11.02 Final Distribution
    69  
Section 11.03 Transferor’s Termination Rights
    70  
Section 11.04 Defeasance
    70    
ARTICLE XII MISCELLANEOUS
    72    
Section 12.01 Compliance Certificates
    72  
Section 12.02 Form of Documents Delivered to Indenture Trustee
    73  
Section 12.03 Acts of Noteholders
    74  
Section 12.04 Notices
    74  
Section 12.05 Notices to Noteholders; Waiver
    75  
Section 12.06 Alternate Payment and Notice Provisions
    76  
Section 12.07 Conflict with Trust Indenture Act
    76  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 12.08 Effect of Headings and Table of Contents
    76  
Section 12.09 Successors and Assigns
    76  
Section 12.10 Separability
    76  
Section 12.11 Benefits of Indenture
    76  
Section 12.12 Limitation on Voting Preferred Stock
    76  
Section 12.13 Governing Law
    77  
Section 12.14 Counterparts
    77  
Section 12.15 Trust Obligation
    77  
Section 12.16 No Petition
    77  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  EXHIBITS           Page  
EXHIBIT A-1
  Form of Report on Assessment of Compliance with Applicable Pursuant to Item
1122 of Regulation AB Servicing Criteria     A-1  

-v-



--------------------------------------------------------------------------------



 



 
RECONCILIATION AND TIE BETWEEN TRUST INDENTURE
ACT OF 1939 AND INDENTURE PROVISIONS*

          Trust Indenture        Act Section   Indenture Section
310(a)(1)
    6.11  
(a)(2)
    6.11  
(a)(3)
    6.10  
(a)(4)
  Not Applicable
(a)(5)
    6.11  
(b)
    6.08,   6.11
(c)
  Not Applicable
311(a)
    6.12  
(b)
    6.12  
(c)
  Not Applicable
312(a)
    7.01,  7.02(a)
(b)
    7.02 (b)
(c)
    7.02 (c)
313(a)
    7.04  
(b)
    7.04  
(c)
    7.03,  7.04
(d)
    7.04  
314(a)
    3.09,  7.03(a)
(b)
    3.06  
(c)(1)
    2.11,  8.08(c), 12.01(a)
(c)(2)
    2.11,  8.08(c), 12.01(a)
(c)(3)
    2.11,  8.08(c), 12.01(a)
(d)(1)
    2.11,  8.08(c), 12.01(b)
(d)(2)
  Not Applicable
(d)(3)
  Not Applicable
(e)
    12.01 (a)
315(a)
    6.01 (b)
(b)
    6.02  
(c)
    6.01 (c)
(d)
    6.01 (d)
(d)(1)
    6.01 (d)
(d)(2)
    6.01 (d)
(d)(3)
    6.01 (d)
(e)
    5.14  
316(a)(1)(A)
    5.12  
316(a)(1)(B)
    5.13  
316(a)(2)
  Not Applicable
316(b)
    5.08  
317(a)(1)
    5.04  
317(a)(2)
    5.04 (d)

 

*   This reconciliation and tie shall not, for any purpose, be deemed to be part
of the within indenture.

 



--------------------------------------------------------------------------------



 



          Trust Indenture        Act Section   Indenture Section
317(b)
    5.04 (a)
318(a)
    12.07  

-2-



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED MASTER INDENTURE, dated as of August 11,
2006 (herein, as amended, modified or supplemented from time to time as
permitted hereby, called the “Indenture”), between WILMINGTON TRUST COMPANY, not
in its individual capacity but solely as Owner Trustee on behalf of the HSBC
Private Label Credit Card Master Note Trust (USA) I, a Delaware common law trust
(formerly known as Household Credit Card Master Note Trust I, herein, together
with its permitted successors and assigns, called the “Issuer” or the “Trust”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (herein, together with its successors in the trusts hereunder, called
the “Indenture Trustee”) and securities intermediary, amends and restates in
full the Master Indenture, dated as of June 12, 2001, between the Issuer and the
Indenture Trustee. This Indenture may be supplemented at any time and from time
to time by an Indenture Supplement in accordance with Article X hereof (an
“Indenture Supplement,” and any Indenture Supplement together with this
Indenture and amendments hereof collectively referred to as the “Agreement”). If
a conflict exists between the terms and provisions of this Indenture and any
Indenture Supplement, the terms and provisions of the Indenture Supplement shall
be controlling with respect to the related Series.
PRELIMINARY STATEMENT
          The Issuer has duly authorized the execution and delivery of this
Indenture to provide for an issue of its asset backed notes (the “Notes”) as
provided in this Indenture. All covenants and agreements made by the Issuer
herein are for the benefit and security of the Noteholders. The Issuer is
entering into this Indenture, and the Indenture Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.
          The Issuer has entered into the Amended and Restated Transfer and
Servicing Agreement with HSBC Funding (USA) Inc. V, a Delaware corporation, as
Transferor (the “Transferor”), and HSBC Finance Corporation, a Delaware
corporation, as Servicer (in such capacity, the “Servicer”), pursuant to which
(a) the Transferor has conveyed and will continue to convey to the Issuer all of
its right, title and interest in, to and under the Receivables, which the
Transferor will have received from a Seller pursuant to a Receivables Purchase
Agreement and (b) the Servicer has agreed to service the Receivables and make
collections thereon on behalf of the Noteholders.
          Under the Receivables Purchase Agreements and the Transfer and
Servicing Agreement, Receivables arising in the Accounts from time to time will
automatically be conveyed thereunder to the Issuer without any further action by
the Sellers or Transferor being necessary.
GRANTING CLAUSES
          The Owner Trustee on behalf of the Issuer hereby Grants to the
Indenture Trustee, for the benefit of the Holders of the Notes, all of its
right, title and interest, whether now owned or hereafter acquired, in, to and
under (a) the Receivables, (b) Interchange, if applicable, and Recoveries
related to and all money, instruments, investment property and other property
(together with all earnings, dividends, distributions, income, issues, and
profits relating to) distributed or distributable in respect of the Receivables
pursuant to the terms of the Transfer and Servicing Agreement, this Indenture
and any Indenture Supplement, (c) all Eligible Investments and all money,
investment property, instruments and other property on deposit from time to time
in, credited to or related to the Collection Account, the Series Accounts and
the Special Funding Account (including any subaccounts of such account), and in
all interest, dividends, earnings, income and other distributions from time to
time received, receivable or otherwise distributed or distributable thereto or
in respect thereof (including any accrued discount realized on liquidation of
any investment purchased at a discount), (d) all rights, remedies, powers,
privileges and claims of the Owner Trustee or the Issuer under or with respect
to any Series Enhancement or the Transfer and Servicing Agreement (whether
arising pursuant to the terms of such Series Enhancement or

 



--------------------------------------------------------------------------------



 



the Transfer and Servicing Agreement or otherwise available to the Owner Trustee
or Issuer at law or in equity), including, without limitation, the rights of the
Owner Trustee on behalf of the Issuer to enforce such Series Enhancement or the
Transfer and Servicing Agreement, and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to such Series Enhancement or the Transfer and Servicing Agreement to
the same extent as the Owner Trustee on behalf of the Issuer could but for the
assignment and security interest granted to the Indenture Trustee for the
benefit of the Noteholders, (e) all money, accounts, general intangibles,
chattel paper, instruments, documents, goods, investment property, deposit
accounts, certificates of deposit, letters of credit, and advices of credit
belonging to the Issuer, (f) the Preferred Stock, (g) all other property of the
Issuer, (h) all present and future claims, demands, causes and chose in action
in respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds, products, rents, receipts or profits of the
conversion, voluntary or involuntary, into cash or other property, all cash and
non-cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing, and (i) any proceeds of the foregoing;
in each case, excluding the Transferor Amount and all amounts distributable to
the Holders of the Transferor Certificates pursuant to the terms of any
Transaction Document (collectively, the “Collateral”).
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
          Whenever used in this Agreement, the following words and phrases shall
have the following meanings, and the definitions of such terms are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.
          “Accumulation Period” shall mean, with respect to any Series, or any
Class within a Series, a period following the Revolving Period during which
Collections of Principal Receivables are accumulated in an account for the
benefit of the Noteholders of such Series or Class within such Series, which
shall be the controlled accumulation period, the early accumulation period, the
optional accumulation period, the partial accumulation period or other
accumulation period, in each case as defined with respect to such Series in the
related Indenture Supplement.
          “Act” shall have the meaning specified in Section 12.03(a).
          “Adjusted Pool Principal Balance” shall, with respect to any Series,
have the meaning specified in the applicable Indenture Supplement.
          “Adverse Effect” shall have the meaning specified in the Transfer and
Servicing Agreement.
          “Aggregate Investor Percentage” shall mean, with respect to Principal
Receivables, Finance Charge and Administrative Receivables and Defaulted
Receivables relating to a particular Pool, as the case may be, as of any date of
determination, the sum of such Investor Percentages (as such term is defined in
the related Indenture Supplements) of all Series of Notes relating to such Pool
issued and outstanding on such date of determination; provided, however, that
the Aggregate Investor Percentage shall not exceed 100%.

- 2 -



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Indenture, as the same may be amended,
supplemented or otherwise modified from time to time, including, with respect to
any Series or Class, the related Indenture Supplement.
          “Amortization Event” shall mean, with respect to any Series, a Trust
Amortization Event or a Series Amortization Event.
          “Amortization Period” shall mean, with respect to any Series, or any
Class within a Series, a period following the Revolving Period during which
Collections of Principal Receivables are distributed to Noteholders, which shall
be the controlled amortization period, the rapid amortization period, the
optional amortization period, the partial amortization period or other
amortization period, in each case as defined with respect to such Series in the
related Indenture Supplement.
          “Applicants” shall have the meaning specified in Section 2.09.
          “Authorized Officer” shall mean:
     (a) with respect to the Issuer, any officer of the Owner Trustee who is
authorized to act for the Owner Trustee in matters relating to the Issuer and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Owner Trustee to the Indenture
Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter) and any Vice President or more senior officer of the
Servicer who is authorized to act for the Servicer in matters relating to the
Issuer and to be acted upon by the Servicer pursuant to the Transfer and
Servicing Agreement and who is identified on the list of Authorized Officers
(containing the specimen signatures of such officers) delivered by the Servicer
to the Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter);
     (b) with respect to the Transferor, any officer of the Transferor who is
authorized to act for the Transferor in matters relating to the Transferor and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Transferor to the Indenture
Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter); and
     (c) with respect to the Servicer, any officer of the Servicer who is
authorized to act for the Servicer in matters relating to the Servicer and who
is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Servicer to the Indenture
Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter).
          “Bank” shall mean HSBC Bank Nevada, National Association (formerly
known as Household Bank (SB), N.A.), and its successors and permitted assigns.
          “Bearer Notes” shall have the meaning specified in Section 2.01.
          “Beneficial Owner” shall mean, with respect to a Book-Entry Note, the
Person who is the owner of such Book-Entry Note, as reflected on the books of
the Clearing Agency or Foreign Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency or Foreign Clearing Agency
(directly as a Clearing Agency Participant or as an Indirect Participant, in
accordance with the rules of such Clearing Agency or Foreign Clearing Agency).

- 3 -



--------------------------------------------------------------------------------



 



          “Book-Entry Notes” shall mean beneficial interests in the Notes,
ownership and transfers of which shall be made through book entries by a
Clearing Agency or Foreign Clearing Agency as described in Section 2.13.
          “Class” shall mean, with respect to any Series, any one of the classes
of Notes of that Series.
          “Clearing Agency” shall mean an organization registered as a “clearing
agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as
amended, and serving as clearing agency for a Series or Class of Book-Entry
Notes.
          “Clearing Agency Participant” shall mean a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
          “Clearstream” shall mean Clearstream Banking Luxembourg, a
professional depository incorporated under the laws of Luxembourg, and its
successors.
          “Closing Date” shall mean, with respect to any Series, the closing
date specified in the related Indenture Supplement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Collateral” shall have the meaning specified in the Granting Clause
of this Indenture.
          “Collection Account” shall have the meaning specified in Section 8.03.
          “Commission” shall mean the Securities and Exchange Commission and its
successors in interest.
          “Corporate Trust Office” means the office of the Indenture Trustee at
which at any particular time its corporate trust business shall be administered,
which office at date of the execution of this Agreement is located at 209 South
LaSalle Street, 3rd Floor, Chicago, IL 60604 or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders
and the Transferor, or the principal corporate trust office of any successor
Indenture Trustee (the address of which the successor Indenture Trustee will
notify the Noteholders and the Transferor).
          “Coupon” shall have the meaning specified in Section 2.01.
          “Default” shall mean any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.
          “Defeasance” shall have the meaning specified in Section 11.04(a).
          “Defeased Series” shall have the meaning specified in
Section 11.04(a).
          “Definitive Notes” shall mean Notes in definitive, fully registered
form.
          “Deposit Date” shall mean each day on which the Servicer deposits
Collections in the Collection Account.

- 4 -



--------------------------------------------------------------------------------



 



          “Determination Date” shall mean, unless otherwise specified in the
Indenture Supplement for a particular Series, the earlier of the third Business
Day and the fifth calendar day (or if the fifth calendar day is not a Business
Day, then the preceding Business Day) preceding the fifteenth day of each
calendar month.
          “Distribution Date” shall mean, with respect to any Series, the date
specified in the applicable Indenture Supplement.
          “Dollars”, “$” or “U.S. $” shall mean United States dollars.
          “DTC” shall mean The Depository Trust Company.
          “Due Period” shall mean, with respect to each Distribution Date,
unless otherwise provided in an Indenture Supplement, the period from and
including the first day of the preceding calendar month to and including the
last day of such calendar month.
          “Eligible Institution” shall mean any depository institution (which
may be the Owner Trustee or the Indenture Trustee) organized under the laws of
the United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), which depository
institution at all times (a) is a member of the FDIC and (b) has (i) a long-term
unsecured debt rating in the highest rating category of Standard & Poor’s,
Moody’s and, if rated by Fitch, of Fitch, or such other rating acceptable to the
Rating Agency or (ii) a short-term rating in the highest rating category of
Standard & Poor’s, Moody’s, and if rated by Fitch, of Fitch, or such other
rating acceptable to the Rating Agency. Notwithstanding the previous sentence
any institution the appointment of which satisfies the Rating Agency Condition
shall be considered an Eligible Institution. If so qualified, the Servicer may
be considered an Eligible Institution for the purposes of this definition.
          “Eligible Investments” shall mean instruments, investment property or
other property with respect to any of the following:
     (a) direct obligations of, or obligations fully guaranteed as to timely
payment by, the United States of America;
     (b) demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof, including the District of Columbia (or domestic branches of
foreign banks) and subject to supervision and examination by federal or state
banking or depository institution authorities; provided that at the time of the
Trust’s investment or contractual commitment to invest therein, the short-term
debt rating of such depository institution or trust company shall be in the
highest rating category of Standard & Poor’s, Moody’s and, if rated by Fitch, of
Fitch, or such other rating category acceptable to the Rating Agency;
     (c) commercial paper (having original or remaining maturities of no more
than 30 days) having, at the time of the Trust’s investment or contractual
commitment to invest therein, a rating in the highest rating category of
Standard & Poor’s, Moody’s and, if rated by Fitch, of Fitch, or such other
rating category acceptable to the Rating Agency;
     (d) demand deposits, time deposits and certificates of deposit which are
fully insured by the FDIC having, at the time of the Trust’s investment therein,
a rating in the highest rating

- 5 -



--------------------------------------------------------------------------------



 



category of Standard & Poor’s, Moody’s and, if rated by Fitch, of Fitch, or such
other rating category acceptable to the Rating Agency;
     (e) bankers’ acceptances (having original maturities of no more than
365 days) issued by any depository institution or trust company referred to in
clause (b) above;
     (f) money market funds having, at the time of the Trust’s investment
therein, a rating in the highest rating category of Standard & Poor’s, Moody’s
and, if rated by Fitch, of Fitch, or such other rating category acceptable to
the Rating Agency (including funds for which the Indenture Trustee or any of its
Affiliates is investment manager or advisor);
     (g) (x) time deposits (having maturities not later than the succeeding
Distribution Date) other than as referred to in clause (d) above, with a Person
the commercial paper of which has a credit rating satisfactory to the Rating
Agency or (y) notes which are payable on demand issued by HSBC Finance
Corporation; provided such notes will constitute Eligible Investments only if
HSBC Finance Corporation has, at the time of the Trust’s investment in such
notes, a commercial paper rating of not less than A-1 by Standard & Poor’s, P-1
by Moody’s and F1 by Fitch (or such other rating as shall be satisfactory to
such Rating Agency); or
     (h) any other investment of a type or rating that satisfies the Rating
Agency Condition.
          “Enhancement Agreement” shall mean any agreement, instrument or
document governing the terms of any Series Enhancement or pursuant to which any
Series Enhancement is issued or outstanding.
          “Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator
of the Euroclear System or its successor as operator of such system or any
system that is a successor to such system.
          “Event of Default” shall have the meaning specified in Section 5.02.
          “Excess Finance Charge and Administrative Collections” shall have the
meaning specified in Section 8.07(d).
          “Excess Finance Charge Sharing Group” shall mean all Excess Finance
Charge Sharing Series that have the same Excess Finance Charge Sharing Group
designation.
          “Excess Finance Charge Sharing Series” shall mean a Series that,
pursuant to the Indenture Supplement therefor, is entitled to receive certain
excess Collections of Finance Charge and Administrative Receivables from other
Series in the same Excess Finance Charge Sharing Group, as more specifically set
forth in such Indenture Supplement.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Finance Charge Shortfalls” shall have the meaning specified in
Section 8.07(d).
          “Foreclosure Remedy” shall have the meaning specified in
Sections 5.05(a)(iii) and (iv).
          “Foreign Clearing Agency” shall mean Clearstream and the Euroclear
Operator.
          “Global Note” shall have the meaning specified in Section 2.16.

- 6 -



--------------------------------------------------------------------------------



 



          “Grant” means to mortgage, pledge, bargain, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto.
          “Group” shall mean, with respect to any Series, a group or groups of
Series (including any Reallocation Group, Excess Finance Charge Sharing Group,
Principal Sharing Group, Shared Enhancement Group or any other Group established
by an Indenture Supplement) in which the Indenture Supplement for each such
Series specifies such Series is to be included for the purpose of sharing
certain collections of Finance Charge and Administrative Receivables and/or
Principal Receivables. A particular Series may be included in more than one
Group if the Indenture Supplement for such Series so provides.
          “HSBC Finance Corporation” shall mean HSBC Finance Corporation
(successor by merger to Household Finance Corporation), a Delaware corporation,
and its successors and permitted assigns.
          “Indenture” shall mean this Amended and Restated Master Indenture,
dated as of August 11, 2006, between the Issuer and the Indenture Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.
          “Indenture Supplement” shall mean, with respect to any Series, a
supplement to the Indenture, executed and delivered in connection with the
original issuance of the Notes of such Series pursuant to Section 10.01(a)(vii),
and an amendment to the Indenture executed pursuant to Sections 10.01 or 10.02,
and, in either case, including all amendments thereof and supplements thereto.
          “Indenture Trustee” shall mean U.S. Bank National Association, in its
capacity as trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.
          “Independent” shall mean, when used with respect to any specified
Person, that the Person (a) is in fact independent of the Issuer, any other
obligor upon the Notes, the Transferor and any Affiliate of any of the foregoing
Persons, (b) does not have any direct financial interest or any material
indirect financial interest in the Issuer, any such other obligor, the
Transferor or any Affiliate of any of the foregoing Persons and (c) is not
connected with the Issuer, any such other obligor, the Transferor or any
Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.
          “Independent Certificate” shall mean a certificate or opinion to be
delivered to the Indenture Trustee under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 12.01, made by
an Independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.
          “Indirect Participant” shall mean other Persons such as securities
brokers and dealers, banks and trust companies that clear or maintain a
custodial relationship with a participant of DTC, either directly or indirectly.

- 7 -



--------------------------------------------------------------------------------



 



          “Invested Amount” shall mean, with respect to any Series and for any
date, an amount equal to the invested amount, unless the term “adjusted invested
amount” is applicable to such Series, specified in the related Indenture
Supplement.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended.
          “Issuer” shall mean the Trust.
          “Issuer Order” and “Issuer Request” shall mean a written order or
request signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.
          “New Issuance” shall have the meaning specified in Section 2.12(a).
          “Note Interest Rate” shall mean, as of any particular date of
determination and with respect to any Series or Class, the interest rate as of
such date specified therefor in the related Indenture Supplement.
          “Note Owner” shall mean, with respect to a Book-Entry Note, the Person
who is the owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in accordance with the rules of such Clearing Agency).
          “Note Register” shall have the meaning specified in Section 2.05.
          “Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered on the Note Register and, if applicable, the holder of any Bearer
Note, Global Note, or Coupon, as the case may be, or such other Person deemed to
be a “Noteholder” or “Holder” in any related Indenture Supplement.
          “Notes” shall mean all Series of Notes issued by the Trust pursuant to
the Indenture and the applicable Indenture Supplement.
          “Officer’s Certificate” shall mean, unless otherwise specified in this
Agreement, a certificate delivered to the Indenture Trustee signed by any
Authorized Officer of the Issuer, Transferor, or Servicer, as applicable, under
the circumstances described in, and otherwise complying with, the applicable
requirements of Section 12.01.
          “Opinion of Counsel” shall mean a written opinion of counsel, who may
be counsel for, or an employee of, the Person providing the opinion and who
shall be reasonably acceptable to the Indenture Trustee; provided, that a Tax
Opinion shall be an opinion of nationally recognized tax counsel.
          “Outstanding” shall mean, as of the date of determination, all Notes
theretofore issued under this Indenture except:
     (a) Notes theretofore cancelled by the Registrar or delivered to the
Registrar for cancellation;
     (b) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes (provided, however, that if such
Notes are to be redeemed, notice of such

- 8 -



--------------------------------------------------------------------------------



 



redemption has been duly given pursuant to this Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made);
     (c) Notes deemed to be satisfied and discharged pursuant to Sections 4.01
or 11.04; and
     (d) Notes in exchange for or in lieu of other Notes which have been issued
pursuant to this Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;
provided that in determining whether the Holders of the requisite Outstanding
Amount of the Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer, any other
obligor upon the Notes, the Transferor, the Servicer or any Affiliate of any of
the foregoing Persons shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Indenture Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Notes that a Responsible Officer of the Indenture Trustee
actually knows to be so owned shall be so disregarded. Notes so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Indenture Trustee the pledgee’s right so
to act with respect to such Notes and that the pledgee is not the Issuer, any
other obligor upon the Notes, the Transferor, the Servicer or any Affiliate of
any of the foregoing Persons. In making any such determination, the Indenture
Trustee may rely on the representations of the pledgee and shall not be required
to undertake any independent investigation.
          “Outstanding Amount” means the aggregate principal amount of all Notes
Outstanding at the date of determination.
          “Owner Trustee” shall mean Wilmington Trust Company, in its capacity
as owner trustee under the Trust Agreement, its successors in interest and any
successor owner trustee under the Trust Agreement.
          “Paired Series” shall mean (a) each Series which has been paired with
another Series (which Series may be prefunded or partially prefunded), such that
the reduction of the Invested Amount or Adjusted Invested Amount of such Series
results in the increase of the Invested Amount of such other Series, as
described in the related Indenture Supplements, and (b) such other Series.
          “Paying Agent” shall mean any paying agent appointed pursuant to
Section 2.08 that meets the eligibility standards for the Indenture Trustee
specified in Section 6.11 and shall initially be the Indenture Trustee;
provided, that if the Indenture Supplement for a Series so provides, a different
or additional Paying Agent may be appointed with respect to such Series.
          “Pool” shall mean the pool of Receivables having the same pool
designation as listed on the schedule, and as to which the Series that relate to
such Pool (as designated in the Indenture Supplement for such Series) primarily
look to for support in respect of payments, proceeds, Recoveries and
Collections; and specifically shall mean, (a) with respect to any Receivables
conveyed to the Trust pursuant to Section 2.01 of the Transfer and Servicing
Agreement listed from time to time on Schedule 1 thereto, Pool One, and (b) with
respect to any other Receivables conveyed to the Trust pursuant to Section 2.09
of the Transfer and Servicing Agreement, the Pool as specified by the Transferor
in the notice delivered pursuant to Section 2.09(c)(i) of the Transfer and
Servicing Agreement, with respect to such Receivables shall be reflected in an
appropriate related schedule which shall be created or amended to reflect the
current composition of such Pool.

- 9 -



--------------------------------------------------------------------------------



 



          “Portfolio Yield” shall mean with respect to any Pool and, with
respect to any Due Period, unless otherwise specified in an Indenture Supplement
related to such Pool, the annualized percentage equivalent of a fraction (a) the
numerator of which is equal to the Collections of Finance Charge and
Administrative Receivables during such Due Period calculated on a cash basis,
after subtracting therefrom the Defaulted Amount with respect to such Due Period
and (b) the denominator of which is the sum of (i) total amount of Principal
Receivables related to such Pool plus (ii) the Special Funding Amount related to
such Pool, each as of the last day of the immediately preceding Due Period.
          “Principal Sharing Group” shall mean all Principal Sharing Series that
have the same Principal Sharing Group designation.
          “Principal Sharing Series” shall mean a Series that, pursuant to the
Indenture Supplement therefor, is entitled to receive Shared Principal
Collections within a specified Principal Sharing Group from other Series in the
same Principal Sharing Group, as more specifically set forth in such Indenture
Supplement.
          “Principal Shortfalls” shall have the meaning specified in
Section 8.05.
          “Principal Terms” shall mean, with respect to any Series, (a) the name
or designation; (b) the initial principal amount (or method for calculating such
amount) and the Invested Amount; (c) the Note Interest Rate for each Class of
Notes of such Series (or method for the determination thereof); (d) the payment
date or dates and the date or dates from which interest shall accrue; (e) the
Distribution Date; (f) the method for allocating Collections to Noteholders;
(g) the designation of any Series Accounts and the terms governing the operation
of any such Series Accounts; (h) the Servicing Fee; (i) the issuer and terms of
any form of Series Enhancements with respect thereto; (j) the terms on which the
Notes of such Series may be exchanged for Notes of another Series, repurchased
by the Transferor or remarketed to other investors; (k) the Series Final
Maturity Date; (l) the number of Classes of Notes of such Series and, if more
than one Class, the rights and priorities of each such Class; (m) the extent to
which the Notes of such Series will be issuable in temporary or permanent global
form (and, in such case, the depositary for such global note or notes, the terms
and conditions, if any, upon which such global note may be exchanged, in whole
or in part, for Definitive Notes, and the manner in which any interest payable
on a temporary or global note will be paid); (n) whether the Notes of such
Series may be issued in bearer form and any limitations imposed thereon; (o) the
priority of such Series with respect to any other Series; (p) its Pool
designation; (q) and whether such Series will be part of a Reallocation Group
and, if so, its Reallocation Group designation; (r) whether such Series will be
a Principal Sharing Series and, if so, its Principal Sharing Group designation;
(s) whether such Series is entitled to share Shared Transferor Principal
Collections; (t) whether such Series will be an Excess Finance Charge Sharing
Series, and, if so, its Excess Finance Charge Sharing Group designation;
(u) whether such Series or subseries within such Series will be part of a Shared
Enhancement Group and, if so, its Shared Enhancement Group designation;
(v) whether such Series will or may be a Paired Series and the Series with which
it will be paired; and (w) any other terms of such Series.
          “Proceeding” shall mean any suit in equity, action at law or other
judicial or administrative proceeding.
          “Qualified Account” shall mean either (a) a segregated account with an
Eligible Institution, (b) a segregated trust account with the corporate trust
department of the Securities Intermediary, or (c) a segregated securities
account with the Securities Intermediary.

- 10 -



--------------------------------------------------------------------------------



 



          “Rating Agency” shall mean, with respect to any outstanding Series or
Class, each rating agency, as specified in the Indenture Supplement applicable
to such outstanding Series or Class, selected by the Transferor to rate the
Notes of such Series or Class.
          “Rating Agency Condition” shall mean, with respect to any action, that
each Rating Agency shall have notified the Transferor, the Servicer, the Owner
Trustee and the Indenture Trustee in writing that such action will not result in
a reduction or withdrawal of the then existing rating of any outstanding Series
or Class with respect to which it is a Rating Agency or, with respect to any
outstanding Series or Class not rated by any Rating Agency, as specified in the
Indenture Supplement for such Series.
          “Reallocation Group” shall mean a group of one or more Series as
specified in the related Indenture Supplement, if any, with respect to which
reallocation of certain Collections of Finance Charge and Administrative
Receivables and other similar amounts are to be made among such Series, where
applicable, for certain specified purposes as specified in the Agreement or any
related Indenture Supplement, including, to the extent so specified, pooling
amounts available to all Series in the particular Reallocation Group prior to
any application for individual Series requirements and sharing such amounts
among such Series on the basis of the relative requirements for each such
Series.
          “Record Date” shall mean, with respect to any Distribution Date, the
last day of the calendar month immediately preceding such Distribution Date
unless otherwise specified for a Series in the related Indenture Supplement.
          “Redemption Date” shall mean, with respect to any Series, the date or
dates specified in the related Indenture Supplement.
          “Registered Notes” shall have the meaning specified in Section 2.01.
          “Registrar” shall have the meaning specified in Section 2.05.
          “Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123 under the Exchange Act, as such
may be amended from time to time.
          “Reinvestment Event” shall mean, if applicable with respect to any
Series, any Reinvestment Event specified in the related Indenture Supplement.
          “Required Minimum Principal Balance” shall mean, unless otherwise
provided in an Indenture Supplement relating to a Series having a Paired Series,
with respect to any date and any Pool (a) the sum of the Series Adjusted
Invested Amounts for each Series outstanding on such date in such Pool plus the
Required Transferor Amount on such date, minus (b) the Special Funding Amount.
          “Required Transferor Amount” shall mean, with respect to any date and
the related Pool, the product of the Required Transferor Percentage for such
Pool and the aggregate Series Adjusted Invested Amounts (as defined in the
related Indenture Supplement) of all Series which relate to such Pool.
          “Required Transferor Percentage” shall, with respect to any Series,
have the meaning set forth in the related Indenture Supplement.
          “Responsible Officer” shall mean, when used with respect to the
Indenture Trustee, any officer within the Corporate Trust Office of the
Indenture Trustee with direct responsibility for the administration of the
Indenture and also, with respect to a particular corporate trust matter, any
other

- 11 -



--------------------------------------------------------------------------------



 



officer of the Indenture Trustee to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
          “Revolving Period” shall have, with respect to each Series, the
meaning specified in the related Indenture Supplement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Securities Intermediary” shall mean U.S. Bank National Association,
in its capacity as securities intermediary pursuant to Section 6.15, its
successors in interest and any successor securities intermediary.
          “Seller” shall mean the Person or Persons identified as seller under a
Receivables Purchase Agreement.
          “Series” shall mean any series or subseries of Notes issued pursuant
to this Agreement and the related Indenture Supplement.
          “Series Account” shall mean any deposit, trust, securities escrow or
similar account maintained for the benefit of the Noteholders of any Series or
Class, as specified in any Indenture Supplement.
          “Series Adjusted Invested Amount” shall have the meaning specified in
the related Indenture Supplement.
          “Series Amortization Event” shall have, with respect to any Series,
the meaning specified pursuant to the related Indenture Supplement.
          “Series Enhancement” shall mean the rights and benefits provided to
the Trust or the Noteholders of any Series or Class pursuant to any
subordination, collateral interest, insurance policy, cash collateral guaranty
or account, swap arrangements, interest rate cap agreement, letter of credit,
surety bond, spread account, reserve account, guaranteed rate agreement, tax
protection agreement or other similar arrangement. The subordination of any
Series or Class to another Series or Class shall be deemed to be a
Series Enhancement.
          “Series Enhancer” shall mean the Person or Persons providing any
Series Enhancement, other than (except to the extent otherwise provided with
respect to any Series in the Indenture Supplement for such Series) the
Noteholders of any Series or Class which is subordinated to another Series or
Class.
          “Series Final Maturity Date” shall mean, with respect to any Series,
the final maturity date for such Series specified in the related Indenture
Supplement.
          “Series Issuance Date” shall mean, with respect to any Series, the
date on which the Notes of such Series are to be originally issued in accordance
with Section 2.12 and the related Indenture Supplement.
          “Servicer” shall have the meaning specified in the Transfer and
Servicing Agreement.
          “Shared Enhancement Group” shall mean a group of one or more Series as
specified in the related Indenture Supplement, if any, with respect to which
credit enhancement, including subordination of a particular Class or Classes or
Series, and collections are shared among such Series.

- 12 -



--------------------------------------------------------------------------------



 



          “Shared Principal Collections” shall have the meaning specified in
Section 8.05(a).
          “Shared Transferor Principal Collections” shall have the meaning set
forth in Section 8.05(b).
          “Special Funding Account” shall have the meaning set forth in
Section 8.03.
          “Special Funding Amount” shall mean the amount on deposit in a Special
Funding Account.
          “Successor Servicer” shall have the meaning specified in Transfer and
Servicing Agreement.
          “Tax Opinion” shall mean, with respect to any action, an Opinion of
Counsel to the effect that, for federal income tax purposes, (a) such action
will not adversely affect the tax characterization as debt of the Notes of any
outstanding Series or Class that were characterized as debt at the time of their
issuance and (b) such action will not cause the Trust to be deemed to be an
association (or publicly traded partnership) taxable as a corporation.
          “Transaction Documents” shall mean, with respect to any Series of
Notes, the Trust Agreement, the Receivables Purchase Agreements, the Transfer
and Servicing Agreement, this Indenture, the related Indenture Supplement, and
such other documents and certificates delivered in connection therewith.
          “Transfer Agent” shall have the meaning specified in Section 2.05.
          “Transfer and Servicing Agreement” shall mean the Amended and Restated
Transfer and Servicing Agreement, dated as of August 11, 2006, among the
Transferor, the Servicer and the Issuer, as the same may be amended,
supplemented or otherwise modified from time to time.
          “Transfer Date” shall mean with respect to each Distribution Date, the
Business Day immediately preceding such Distribution Date.
          “Transfer Restriction Event” shall mean any event in which any
Transferor is unable for any reason to transfer Receivables to the Trust in
accordance with the provisions of the Transfer and Servicing Agreement or any
order of any governmental authority.
          “Transferor” shall have the meaning specified in the Transfer and
Servicing Agreement.
          “Transferor Amount” shall mean with respect to any Pool, on any date
of determination an amount equal to the difference between (a) the sum of
(i) the total amount of Principal Receivables at the end of the day immediately
prior to such date of determination plus (ii) the related Special Funding Amount
at the end of the day immediately prior to such date of determination minus
(b) the aggregated Series Adjusted Invested Amounts of all Series of Notes
related to such Pool issued and outstanding on such date of determination.
          “Transferor Percentage” shall mean, on any date of determination, when
used with respect to Principal Receivables, Finance Charge and Administrative
Receivables and Defaulted Receivables in a Pool, a percentage equal to 100%
minus the Aggregate Investor Percentage for Series related to such Pool with
respect to such category of Receivables.

- 13 -



--------------------------------------------------------------------------------



 



          “Trust” shall mean the HSBC Private Label Credit Card Master Note
Trust (USA) I (formerly known as Household Private Label Credit Card Master Note
Trust I), acting by and through Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee.
          “Trust Agreement” shall mean the Amended and Restated Trust Agreement
relating to the Trust, dated as of August 11, 2006, between HSBC Funding
(USA) Inc. V and the Owner Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
          “Trust Amortization Event” shall have, with respect to each Series,
the meaning specified in Section 5.01.
          “Trust Indenture Act” or “TIA” shall mean the Trust Indenture Act of
1939, as amended.
          “Trust Termination Date” shall have the meaning specified in the Trust
Agreement.
          “UCC” shall have the meaning specified in the Transfer and Servicing
Agreement.
     Section 1.02 Other Definitional Provisions.
          (a) With respect to any Series, all terms used herein and not
otherwise defined herein shall have meanings ascribed to them in the Trust
Agreement, the Transfer and Servicing Agreement or the related Indenture
Supplement, as applicable.
          (b) All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
          (c) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles or regulatory accounting
principles, as applicable and as in effect on the date of this Agreement. To the
extent that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under generally accepted accounting principles or regulatory accounting
principles in the United States, the definitions contained in this Agreement or
in any such certificate or other document shall control.
          (d) Any reference to each Rating Agency shall only apply to any
specific rating agency if such rating agency is then rating any outstanding
Series.
          (e) Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.
          (f) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to any subsection,
Section, Schedule or Exhibit are references to subsections, Sections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and the term
“including” means “including without limitation.”
          (g) Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture. The
following TIA terms used in this Indenture have the following meanings:

- 14 -



--------------------------------------------------------------------------------



 



     “indenture securities” means the Notes.
     “indenture security holder” means a Noteholder.
     “indenture to be qualified” means this Indenture.
     “indenture trustee” or “institutional trustee” means the Indenture Trustee.
     “obligor” on the indenture securities means the Issuer and any other
obligor on the indenture securities.
          All other TIA terms used in this Indenture that are defined by the
TIA, defined by TIA reference to another statute or defined by Commission rule
have the meaning assigned to them by such definitions.
[END OF ARTICLE I]

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE II
THE NOTES
     Section 2.01 Form Generally.
          Any Series or Class of Notes, together with the Indenture Trustee’s
certificate of authentication related thereto, may be issued in bearer form (the
“Bearer Notes”) with attached interest coupons and a special coupon
(collectively, the “Coupons”) or in fully registered form (the “Registered
Notes”) and shall be in substantially the form of an exhibit to the related
Indenture Supplement with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by this Indenture or such
Indenture Supplement, and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon, as may,
consistently herewith, be determined by the officers executing such Notes, as
evidenced by their execution of such Notes. Any portion of the text of any Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of the Note. The terms of any Notes set forth in an exhibit to the
related Indenture Supplement are part of the terms of this Indenture, as
applicable.
          The Definitive Notes shall be typewritten, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by its execution of such Notes.
          Each Global Note will be dated the Closing Date and each Definitive
Note will be dated as of the date of its authentication.
     Section 2.02 Denominations.
          Except as otherwise specified in the related Indenture Supplement and
the Notes, each class of Notes of each Series shall be issued in fully
registered form in minimum amounts of $1,000 and in integral multiples of $1,000
in excess thereof (except that one Note of each Class may be issued in a
different amount, so long as such amount exceeds the applicable minimum
denomination for such Class), and shall be issued upon initial issuance as one
or more Notes in an aggregate original principal amount equal to the applicable
Invested Amount for such Class or Series.
     Section 2.03 Execution, Authentication and Delivery.
          Each Note shall be executed by manual or facsimile signature on behalf
of the Issuer by an Authorized Officer.
          Notes bearing the manual or facsimile signature of an individual who
was, at the time when such signature was affixed, authorized to sign on behalf
of the Issuer shall not be rendered invalid, notwithstanding the fact that such
individual ceased to be so authorized prior to the authentication and delivery
of such Notes or does not hold such office at the date of issuance of such
Notes.
          At any time and from time to time after the execution and delivery of
this Indenture, the Issuer may deliver Notes executed by the Issuer to the
Indenture Trustee for authentication and delivery, and the Indenture Trustee
shall authenticate and deliver such Notes as provided in this Indenture or the
related Indenture Supplement and not otherwise.
          No Note shall be entitled to any benefit under this Indenture or the
applicable Indenture Supplement or be valid or obligatory for any purpose,
unless there appears on such Note a certificate of

- 16 -



--------------------------------------------------------------------------------



 



authentication substantially in the form provided for herein or in the related
Indenture Supplement executed by or on behalf of the Indenture Trustee by the
manual signature of a duly authorized signatory, and such certificate upon any
Note shall be conclusive evidence, and the only evidence, that such Note has
been duly authenticated and delivered hereunder.
     Section 2.04 Authenticating Agent.
          (a) The Indenture Trustee may appoint one or more authenticating
agents with respect to the Notes which shall be authorized to act on behalf of
the Indenture Trustee in authenticating the Notes in connection with the
issuance, delivery, registration of transfer, exchange or repayment of the
Notes. Whenever reference is made in this Indenture to the authentication of
Notes by the Indenture Trustee or the Indenture Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Indenture Trustee by an authenticating agent and a certificate of
authentication executed on behalf of the Indenture Trustee by an authenticating
agent. Each authenticating agent must be acceptable to the Issuer and the
Servicer.
          (b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Indenture
Trustee or such authenticating agent.
          (c) An authenticating agent may at any time resign by giving written
notice of resignation to the Indenture Trustee, the Issuer and the Servicer. The
Indenture Trustee may at any time terminate the agency of an authenticating
agent by giving notice of termination to such authenticating agent and to the
Issuer and the Servicer. Upon receiving such a notice of resignation or upon
such a termination, or in case at any time an authenticating agent shall cease
to be acceptable to the Indenture Trustee or the Issuer and the Servicer, the
Indenture Trustee may promptly appoint a successor authenticating agent. Any
successor authenticating agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an authenticating agent.
No successor authenticating agent shall be appointed unless acceptable to the
Issuer and the Servicer.
          (d) The Issuer agrees to pay to each authenticating agent from time to
time reasonable compensation for its services under this Section.
          (e) The provisions of Sections 6.01 and 6.04 shall be applicable to
any authenticating agent.
          (f) Pursuant to an appointment made under this Section, the Notes may
have endorsed thereon, in lieu of or in addition to the Indenture Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:
          “This is one of the Notes described in the within-mentioned Agreement.

             
 
                     
 
           
 
                     
 
      as Authenticating Agent    
 
      for the Indenture Trustee    
 
           
 
  By:        
 
     
 
   
 
      Authorized Signatory”    

- 17 -



--------------------------------------------------------------------------------



 



     Section 2.05 Registration of and Limitations on Transfer and Exchange of
Notes.
          The Issuer shall cause to be kept a register (the “Note Register”) in
which the Issuer shall provide for the registration of Notes and the
registration of transfers of Notes. The Indenture Trustee initially shall be the
transfer agent and registrar (in such capacity, the “Transfer Agent” and
“Registrar”) for the purpose of registering Notes and transfers of Notes as
herein provided. Upon any resignation of any Transfer Agent and Registrar, the
Issuer shall promptly appoint a successor or, if it elects not to make such an
appointment, assume the duties of Transfer Agent and Registrar.
          If a Person other than the Indenture Trustee is appointed by the
Issuer as Transfer Agent and Registrar, the Issuer will give the Indenture
Trustee prompt written notice of the appointment of a Transfer Agent and
Registrar and of the location, and any change in the location, of the Transfer
Agent and Note Register. The Indenture Trustee shall have the right to inspect
the Note Register at all reasonable times and to obtain copies thereof, and the
Indenture Trustee shall have the right to rely upon a certificate executed on
behalf of the Transfer Agent and Registrar by an officer thereof as to the names
and addresses of the Noteholders and the principal amounts and numbers of such
Notes.
          Upon surrender for registration of transfer of any Note at the office
or agency of the Transfer Agent and Registrar, to be maintained as provided in
Section 3.02, if the requirements of Section 8-401(a) of the UCC are met, the
Issuer shall execute, and upon receipt of such surrendered Note the Indenture
Trustee shall authenticate and deliver to the Noteholder, in the name of the
designated transferee or transferees, one or more new Notes (of the same Series
and Class) in any authorized denominations of like aggregate principal amount.
          At the option of a Noteholder, Notes may be exchanged for other Notes
(of the same Series and Class) in any authorized denominations and of like
aggregate principal amount, upon surrender of such Notes to be exchanged at the
office or agency of the Transfer Agent and Registrar. Whenever any Notes are so
surrendered for exchange, if the requirements of Section 8-401(a) of the UCC are
met, the Issuer shall execute, and upon receipt of such surrendered Note the
Indenture Trustee shall authenticate and deliver to the Noteholder, the Notes
which the Noteholder making the exchange is entitled to receive.
          All Notes issued upon any registration of transfer or exchange of
Notes shall evidence the same obligations, evidence the same debt, and be
entitled to the same rights and privileges under this Indenture, as the Notes
surrendered upon such registration of transfer or exchange.
          Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in a form satisfactory to the Indenture Trustee duly executed by, the
Noteholder thereof or his attorney-in-fact duly authorized in writing, and by
such other documents as the Indenture Trustee may reasonably require.
          The registration of transfer of any Note shall be subject to the
additional requirements, if any, set forth in the related Indenture Supplement.
          No service charge shall be made for any registration of transfer or
exchange of Notes, but the Issuer and Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of such Notes.
          All Notes surrendered for registration of transfer and exchange shall
be cancelled by the Issuer and delivered to the Indenture Trustee for subsequent
destruction without liability on the part of either. The Indenture Trustee shall
destroy the Global Note upon its exchange in full for Definitive Notes and shall
deliver a certificate of destruction to the Issuer. Such certificate shall also
state that a certificate

- 18 -



--------------------------------------------------------------------------------



 



or certificates of each Foreign Clearing Agency to the effect referred to in
Section 2.16 was received with respect to each portion of the Global Note
exchanged for Definitive Notes.
          The preceding provisions of this section notwithstanding, the Issuer
shall not be required to make, and the Registrar need not register, transfers or
exchanges of Notes for a period of 20 days preceding the due date for any
payment with respect to the Note.
          If and so long as any Series of Notes are listed on a stock exchange
and such exchange shall so require, the Indenture Trustee shall appoint a
co-transfer agent and co-registrar in accordance with the rules of such
exchange. Any reference in this Agreement to the Transfer Agent and Registrar
shall include any co-transfer agent and co-registrar unless the context
otherwise requires. The Indenture Trustee will enter into any appropriate agency
agreement with any co-transfer agent and co-registrar not a party to this
Indenture, which will implement the provisions of this Indenture that relate to
such agent.
     Section 2.06 Mutilated, Destroyed, Lost or Stolen Notes.
          If (a) any mutilated Note is surrendered to the Indenture Trustee, or
the Indenture Trustee receives evidence to its reasonable satisfaction of the
destruction, loss or theft of any Note, and (b) there is delivered to the
Indenture Trustee such security or indemnity as may be required by it to hold
the Issuer, the Noteholders and the Indenture Trustee harmless, then, in the
absence of notice to the Issuer, the Transfer Agent and Registrar or the
Indenture Trustee that such Note has been acquired by a bona fide purchaser, the
Issuer shall execute, and the Indenture Trustee shall authenticate and deliver,
in exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Note, a replacement Note of like tenor (including the same date of issuance) and
principal amount, bearing a number not contemporaneously outstanding; provided,
however, that if any such mutilated, destroyed, lost or stolen Note shall have
become or within seven days shall be due and payable, or shall have been
selected or called for redemption, instead of issuing a replacement Note, the
Issuer may pay such Note without surrender thereof, except that any mutilated
Note shall be surrendered. If, after the delivery of such replacement Note or
payment of a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a bona fide purchaser of the original Note in lieu of which
such replacement Note was issued presents for payment such original Note, the
Issuer and the Indenture Trustee shall be entitled to recover such replacement
Note (or such payment) from the Person to whom it was delivered or any Person
taking such replacement Note from such Person to whom such replacement Note was
delivered or any assignee of such Person, except a bona fide purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Issuer or the
Indenture Trustee in connection therewith.
          Upon the issuance of any replacement Note under this Section, the
Issuer may require the payment by the Holder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Indenture Trustee or the Transfer Agent and Registrar) connected therewith.
          Every replacement Note issued pursuant to this Section in replacement
of any mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of an obligation of the Trust, as if originally issued,
whether or not the mutilated, destroyed, lost or stolen Note shall be found at
any time, and shall be entitled to all the benefits of this Indenture equally
and proportionately with any and all other Notes duly issued hereunder.
          The provisions of this Section are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.

- 19 -



--------------------------------------------------------------------------------



 



     Section 2.07 Persons Deemed Owners.
          Prior to due presentment for registration of transfer of any Note, the
Issuer, the Indenture Trustee and any agent of the Transferor, the Issuer or the
Indenture Trustee shall treat the Person in whose name any Note is registered as
the owner of such Note for the purpose of receiving distributions pursuant to
the terms of the applicable Indenture Supplement and for all other purposes
whatsoever, whether or not such Note is overdue, and neither the Transferor, the
Issuer, the Indenture Trustee nor any agent of the Transferor, the Issuer or the
Indenture Trustee shall be affected by any notice to the contrary.
     Section 2.08 Appointment of Paying Agent.
          (a) The Issuer reserves the right at any time to vary or terminate the
appointment of a Paying Agent for the Notes, and to appoint additional or other
Paying Agents, provided that it will at all times maintain the Indenture Trustee
as a Paying Agent.
          If and so long as any Series of Notes are listed on a stock exchange
and such exchange shall so require, the Indenture Trustee will appoint a
co-paying agent in accordance with the rules of such exchange. The Indenture
Trustee will enter into any appropriate agency agreement with any co-paying
agent not a party to this Indenture, which will implement the provisions of this
Indenture that relate to such agent.
          Notice of all changes in the identity or specified office of a Paying
Agent will be delivered promptly to the Noteholders by the Indenture Trustee.
          (b) The Indenture Trustee shall cause the Paying Agent (other than
itself) to execute and deliver to the Indenture Trustee an instrument in which
such Paying Agent shall agree with the Indenture Trustee that such Paying Agent
will hold all sums, if any, held by it for payment to the Noteholders in trust
for the benefit of the Noteholders entitled thereto until such sums shall be
paid to such Noteholders and shall agree, and if the Indenture Trustee is the
Paying Agent it hereby agrees, that it shall comply with all requirements of the
Code regarding the withholding by the Indenture Trustee of payments in respect
of federal income taxes due from the Beneficial Owners.
     Section 2.09 Access to List of Noteholders’ Names and Addresses.
          (a) The Issuer will furnish or cause to be furnished to the Indenture
Trustee, the Servicer, any Noteholder or the Paying Agent, within five Business
Days after receipt by the Issuer of a written request therefor from the
Indenture Trustee, the Servicer, such Noteholder or the Paying Agent,
respectively, a list of the names and addresses of the Noteholders. Unless
otherwise provided in the related Indenture Supplement, holders of 10% of the
Outstanding Amount of the Notes of any Series (the “Applicants”) may apply in
writing to the Indenture Trustee, and if such application states that the
Applicants desire to communicate with other Noteholders of any Series with
respect to their rights under this Agreement or under the Notes and is
accompanied by a copy of the communication which such Applicants propose to
transmit, then the Indenture Trustee, after having been adequately indemnified
by such Applicants for its costs and expenses, shall afford or shall cause the
Transfer Agent and Registrar to afford such Applicants access during normal
business hours to the most recent list of Noteholders held by the Indenture
Trustee and shall give the Servicer notice that such request has been made,
within five Business Days after the receipt of such application. Such list shall
be as of a date no more than 45 days prior to the date of receipt of such
Applicants’ request.
          (b) Every Noteholder, by receiving and holding a Note, agrees that
none of the Issuer, the Indenture Trustee, the Transfer Agent and Registrar and
the Servicer nor any of their

- 20 -



--------------------------------------------------------------------------------



 



respective agents and employees shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the
Noteholders hereunder, regardless of the sources from which such information was
derived.
     Section 2.10 Cancellation.
          All Notes surrendered for payment, registration of transfer, exchange
or redemption shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly cancelled
by it. The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any lawful manner whatsoever, and all Notes so
delivered shall be promptly cancelled by the Indenture Trustee. No Notes shall
be authenticated in lieu of or in exchange for any Notes cancelled as provided
in this Section, except as expressly permitted by this Indenture. All cancelled
Notes held by the Indenture Trustee shall be destroyed unless the Issuer shall
direct by a timely order that they be returned to it.
     Section 2.11 Release of Collateral.
          Subject to Section 12.01, the Indenture Trustee shall release property
from the lien of this Indenture only upon receipt of an Issuer Request
accompanied by an Officer’s Certificate and, to the extent required, in
accordance with TIA §§314(c) and 314(d) Independent Certificates.
     Section 2.12 New Issuances.
          (a) The Transferor may from time to time direct the Owner Trustee, on
behalf of the Issuer, to issue one or more new Series of Notes (each such
issuance a “New Issuance”) pursuant to one or more Indenture Supplements. The
Notes of all outstanding Series shall be equally and ratably entitled as
provided herein to the benefits of this Indenture without preference, priority
or distinction, all in accordance with the terms and provisions of this
Indenture and the applicable Indenture Supplement except, with respect to any
Series or Class, as provided in the related Indenture Supplement. Interest on
the Notes of all outstanding Series shall be paid on the dates specified in or
pursuant to the Indenture Supplement relating to such outstanding Series.
Principal of the Notes of each outstanding Series shall be paid as specified in
or pursuant to the Indenture Supplement relating to such outstanding Series.
          (b) On or before the Series Issuance Date relating to any new Series
of Notes, the parties hereto will execute and deliver an Indenture Supplement
which will specify the Principal Terms of such Series. The terms of such
Indenture Supplement may modify or amend the terms of this Indenture solely as
applied to such new Series. The obligation of the Indenture Trustee to
authenticate and deliver the Notes of any Series (other than any Series issued
pursuant to an Indenture Supplement dated as of the date hereof) and to execute
and deliver the related Indenture Supplement is subject to the satisfaction of
the following conditions:
          (i) on or before the fifth day immediately preceding the
Series Issuance Date the Transferor shall have given the Indenture Trustee, the
Owner Trustee, the Servicer and each Rating Agency notice (unless such notice
requirement is otherwise waived) of such issuance and the Series Issuance Date;
          (ii) the Transferor shall have delivered to the Indenture Trustee and
the Owner Trustee any related Indenture Supplement, in form satisfactory to the
Indenture Trustee and the Owner Trustee, executed by each party hereto (other
than the Indenture Trustee);

- 21 -



--------------------------------------------------------------------------------



 



          (iii) the Transferor shall have delivered to the Indenture Trustee and
the Owner Trustee any related Enhancement Agreement executed by each of the
parties thereto, other than the Indenture Trustee and the Owner Trustee, as the
case may be;
          (iv) the Rating Agency Condition shall have been satisfied with
respect to such issuance;
          (v) such issuance will not result in any Adverse Effect and the
Transferor shall have delivered to the Indenture Trustee and the Owner Trustee
an Officer’s Certificate, dated the Series Issuance Date to the effect that the
Transferor reasonably believes that such issuance will not, based on the facts
known to such officer at the time of such certification, have an Adverse Effect;
          (vi) the Transferor shall have delivered to the Indenture Trustee and
the Owner Trustee (with a copy to each Rating Agency) a Tax Opinion, dated the
Series Issuance Date with respect to such issuance; and
          (vii) the aggregate amount of Principal Receivables in the related
Pool shall be greater than the Required Minimum Principal Balance as of the
Series Issuance Date and after giving effect to such issuance.
Any Note held by the Transferor at any time after the date of its initial
issuance may be transferred or exchanged only upon the delivery to the Indenture
Trustee of a Tax Opinion dated as of the date of such transfer or exchange, as
the case may be, with respect to such transfer or exchange.
          (c) Any Indenture Supplement providing for the issuance of subseries
of Notes within the Series subject to such Indenture Supplement may specify
conditions, in addition to the conditions applicable to each such subseries as a
Series hereunder, for issuance of such subseries, which conditions shall be
consistent with the conditions for issuance of the related Series.
          (d) Upon satisfaction of the above conditions, pursuant to
Section 2.03, the Owner Trustee, on behalf of the Issuer, shall execute and the
Indenture Trustee shall authenticate and deliver the Notes of such Series as
provided in this Indenture and the applicable Indenture Supplement.
Notwithstanding the provisions of this Section, prior to the execution of any
Indenture Supplement, the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such Indenture
Supplement is authorized or permitted by this Indenture and any Indenture
Supplement related to any outstanding Series. The Indenture Trustee may, but
shall not be obligated to, enter into any such Indenture Supplement which
adversely affects the Indenture Trustee’s own rights, duties or immunities under
this Indenture.
          (e) The Issuer may direct the Indenture Trustee to deposit the net
proceeds from any New Issuance in the Special Funding Account with respect to
the related Pool. The Issuer may also specify that on any Transfer Date the
proceeds from the sale of any new Series which is a Principal Sharing Series may
be withdrawn from the Special Funding Account for the related Pool and treated
as Shared Principal Collections with respect to the same Principal Sharing
Group.
     Section 2.13 Book-Entry Notes.
          Unless otherwise provided in any related Indenture Supplement, the
Notes, upon original issuance, shall be issued in the form of typewritten Notes
representing the Book-Entry Notes to be

- 22 -



--------------------------------------------------------------------------------



 



delivered to the depository specified in such Indenture Supplement which shall
be the Clearing Agency or Foreign Clearing Agency, by or on behalf of such
Series.
          The Notes of each Series shall, unless otherwise provided in the
related Indenture Supplement, initially be registered in the Note Register in
the name of the nominee of the Clearing Agency or Foreign Clearing Agency for
such Book-Entry Notes and shall be delivered to the Indenture Trustee or,
pursuant to such Clearing Agency’s or Foreign Clearing Agency’s instructions
held by the Indenture Trustee’s agent as custodian for the Clearing Agency or
Foreign Clearing Agency.
          Unless and until Definitive Notes are issued under the limited
circumstances described in Section 2.15, no Beneficial Owner shall be entitled
to receive a Definitive Note representing such Beneficial Owner’s interest in
such Note. Unless and until Definitive Notes have been issued to the Beneficial
Owners pursuant to Section 2.15:
          (a) the provisions of this Section shall be in full force and effect
with respect to each such Series;
          (b) the Indenture Trustee shall be entitled to deal with the Clearing
Agency or Foreign Clearing Agency and the Clearing Agency Participants for all
purposes of this Indenture (including the payment of principal of and interest
on the Notes of each such Series) as the authorized representatives of the
Beneficial Owners;
          (c) to the extent that the provisions of this Section conflict with
any other provisions of this Indenture, the provisions of this Section shall
control with respect to each such Series;
          (d) the rights of Beneficial Owners of each such Series shall be
exercised only through the Clearing Agency or Foreign Clearing Agency and the
applicable Clearing Agency Participants and shall be limited to those
established by law and agreements between such Beneficial Owners and the
Clearing Agency or Foreign Clearing Agency and/or the Clearing Agency
Participants. Pursuant to the depository agreement applicable to a Series,
unless and until Definitive Notes of such Series are issued pursuant to
Section 2.15, the initial Clearing Agency shall make book-entry transfers among
the Clearing Agency Participants and receive and transmit distributions of
principal and interest on the Notes to such Clearing Agency Participants; and
          (e) whenever this Indenture requires or permits actions to be taken
based upon instructions or directions of the Holders of Notes evidencing a
specified percentage of the Outstanding Amount of the Notes, the Clearing Agency
or Foreign Clearing Agency shall be deemed to represent such percentage only to
the extent that they have received instructions to such effect from the
Beneficial Owners and/or Clearing Agency Participants owning or representing,
respectively, such required percentage of the beneficial interest in the Notes
and has delivered such instructions to the Indenture Trustee.
     Section 2.14 Notices to Clearing Agency or Foreign Clearing Agency.
          Whenever a notice or other communication to the Noteholders is
required under this Indenture, unless and until Definitive Notes shall have been
issued to Beneficial Owners pursuant to Section 2.15, the Indenture Trustee
shall give all such notices and communications specified herein to be given to
Noteholders to the Clearing Agency or Foreign Clearing Agency, as applicable,
and shall have no obligation to the Beneficial Owners.

- 23 -



--------------------------------------------------------------------------------



 



     Section 2.15 Definitive Notes.
          If (i) (a) the Servicer advises the Indenture Trustee in writing that
the Clearing Agency or Foreign Clearing Agency is no longer willing or able to
properly discharge its responsibilities as Clearing Agency or Foreign Clearing
Agency with respect to the Book-Entry Notes of a given Class and (b) the
Servicer is unable to locate and reach an agreement on satisfactory terms with a
qualified successor, (ii) the Servicer, at its option, advises the Indenture
Trustee in writing that it elects to terminate the book-entry system through the
Clearing Agency or Foreign Clearing Agency with respect to such Class or
(iii) after the occurrence of a Servicer Default or an Event of Default,
Beneficial Owners aggregating more than 50% of the Outstanding Amount of the
Notes of such Class advise the Indenture Trustee and the applicable Clearing
Agency or Foreign Clearing Agency through the applicable Clearing Agency
Participants in writing that the continuation of a book-entry system is no
longer in the best interests of the Beneficial Owners of such Class, the
Indenture Trustee shall notify all Beneficial Owners of such Class of the
occurrence of such event and of the availability of Definitive Notes to
Beneficial Owners of such Class requesting the same. Upon surrender to the
Indenture Trustee of the Notes of such Class, accompanied by registration
instructions from the applicable Clearing Agency, the Issuer shall execute and
the Indenture Trustee shall authenticate Definitive Notes of such Class and
shall recognize the registered holders of such Definitive Notes as Noteholders
under this Indenture. Neither the Issuer nor the Indenture Trustee shall be
liable for any delay in delivery of such instructions, and the Issuer and the
Indenture Trustee may conclusively rely on, and shall be protected in relying
on, such instructions. Upon the issuance of Definitive Notes of such Series, all
references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Indenture Trustee, to the extent applicable
with respect to such Definitive Notes, and the Indenture Trustee shall recognize
the registered holders of the Definitive Notes of such Series as Noteholders of
such Series hereunder. Definitive Notes will be transferable and exchangeable at
the offices of the Transfer Agent and Registrar.
     Section 2.16 Global Note; Euro-Note Exchange Date.
          If specified in the related Indenture Supplement for any Series, Notes
may be initially issued in the form of a single temporary Global Note (the
“Global Note”) in bearer form, without interest coupons, in the denomination of
the Initial Invested Amount and substantially in the form attached to the
related Indenture Supplement. Unless otherwise specified in the related
Indenture Supplement, the provisions of this Section shall apply to such Global
Note. The Global Note will be authenticated by the Indenture Trustee upon the
same conditions, in substantially the same manner and with the same effect as
the Definitive Notes. The Global Note may be exchanged in the manner described
in the related Indenture Supplement for Registered Notes or Bearer Notes in
definitive form. Except as otherwise specifically provided in the Indenture
Supplement, any Notes that are issued in bearer form pursuant to this Indenture
shall be issued in accordance with the requirements of Code section 163(f)(2).
     Section 2.17 Meetings of Noteholders.
          To the extent provided by the Indenture Supplement for any Series
issued in whole or in part in Bearer Notes, the Servicer or the Indenture
Trustee may at any time call a meeting of the Noteholders of such Series, to be
held at such time and at such place as the Servicer or the Indenture Trustee, as
the case may be, shall determine, for the purpose of approving a modification of
or amendment to, or obtaining a waiver of, any covenant or condition set forth
in this Agreement with respect to such Series or in the Notes of such Series,
subject to Article X.

- 24 -



--------------------------------------------------------------------------------



 



     Section 2.18 Uncertificated Classes.
          Notwithstanding anything to the contrary contained in this Article II
or in Article XI, unless otherwise specified in any Indenture Supplement, any
provisions contained in this Article II and in Article XI relating to the
registration, form, execution, authentication, delivery, presentation,
cancellation and surrender of Notes shall not be applicable to any
uncertificated Notes, provided, however, that, except as otherwise specifically
provided in the Indenture Supplement, any such uncertificated Notes shall be
issued in “registered form” within the meaning of Code section 163(f)(1).
[END OF ARTICLE II]

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND COVENANTS OF ISSUER
     Section 3.01 Payment of Principal and Interest.
          (a) The Issuer will duly and punctually pay principal and interest in
accordance with the terms of the Notes as specified in the relevant Indenture
Supplement.
          (b) The Noteholders of a Series as of the Record Date in respect of a
Distribution Date shall be entitled to the interest accrued and payable and
principal payable on such Distribution Date as specified in the related
Indenture Supplement. All payment obligations under a Note are discharged to the
extent such payments are made to the Noteholder of record.
     Section 3.02 Maintenance of Office or Agency.
          The Issuer will maintain an office or agency where Notes may be
presented or surrendered for payment, where Notes may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served. The Issuer
hereby initially appoints U.S. Bank National Association, currently located at
209 South LaSalle Street, 3rd Floor, Chicago, Illinois 60604, Attention:
Corporate Trust Department (facsimile no. (312) 325-8905), to serve as its agent
for the foregoing purposes. The Issuer will give prompt written notice to the
Indenture Trustee and the Noteholders of the location, and of any change in the
location, of any such office or agency. If at any time the Issuer shall fail to
maintain any such office or agency or shall fail to furnish the Indenture
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office, and the Issuer
hereby appoints the Indenture Trustee at its Corporate Trust Office as its agent
to receive all such presentations, surrenders, notices and demands.
     Section 3.03 Money for Note Payments to Be Held in Trust.
          As specified in Section 8.03 herein and in the related Indenture
Supplement, all payments of amounts due and payable with respect to the Notes
which are to be made from amounts withdrawn from the Collection Account and the
Special Funding Account shall be made on behalf of the Issuer by the Indenture
Trustee or by the Paying Agent, and no amounts so withdrawn from the Collection
Account or the Special Funding Account shall be paid over to or at the direction
of the Issuer except as provided in this Section and in the related Indenture
Supplement.
          On or before each Distribution Date, in accordance with Section 8.04
the Issuer shall deposit or cause to be deposited in the Series Account,
specified in the related Indenture Supplement, of each outstanding Series an
aggregate sum sufficient to pay the amounts then becoming due under the Notes of
such outstanding Series, such sum to be held in trust for the benefit of the
Persons entitled thereto, and (unless the Paying Agent is the Indenture Trustee)
shall promptly notify the Indenture Trustee in writing of its action or failure
so to act.
          Whenever the Issuer shall have a Paying Agent in addition to the
Indenture Trustee, it will, on or before the Business Day next preceding each
Distribution Date, direct the Indenture Trustee to deposit with such Paying
Agent on or before such Distribution Date an aggregate sum sufficient to pay the
amounts then becoming due, such sum to be (i) held in trust for the benefit of
Persons entitled thereto and (ii) invested, pursuant to an Issuer Order, by the
Paying Agent in an Eligible Investment in accordance with the terms of the
related Indenture Supplement; provided that if the Issuer fails to specify

- 26 -



--------------------------------------------------------------------------------



 



in an Issuer Order the Eligible Investments in which such sums shall be invested
and the percentage of funds to be invested in each Eligible Investment, then the
Paying Agent shall invest such sums in Eligible Investments described in clause
(f) of the definition thereof. For all investments made by a Paying Agent under
this Section, such Paying Agent shall be entitled to all of the rights and
obligations of the Indenture Trustee under the related Indenture Supplement,
such rights and obligations being incorporated in this paragraph by this
reference.
          The Issuer will cause each Paying Agent other than the Indenture
Trustee to execute and deliver to the Indenture Trustee an instrument in which
such Paying Agent shall agree with the Indenture Trustee (and if the Indenture
Trustee acts as Paying Agent, it hereby so agrees), subject to the provisions of
this Section, that such Paying Agent, in acting as Paying Agent, is an express
agent of the Issuer and, further, that such Paying Agent will:
          (i) hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
          (ii) give the Indenture Trustee notice of any default by the Issuer
(or any other obligor upon the Notes) of which it has actual knowledge in the
making of any payment required to be made with respect to the Notes;
          (iii) at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent;
          (iv) immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it by in trust for the payment of Notes if at
any time it ceases to meet the standards required to be met by a Paying Agent at
the time of its appointment; and
          (v) comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which such sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.
     Section 3.04 Existence.
          The Issuer will keep in full effect its existence, rights and
franchises as a common law trust under the laws of the State of Delaware (unless
it becomes, or any successor Issuer hereunder is or becomes, organized under the
laws of any other state or of the United States of America, in which case the
Issuer will keep in full effect its existence, rights and franchises under the
laws of such other jurisdiction) and will obtain and preserve its qualification
to do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the Collateral and each other related instrument or agreement.

- 27 -



--------------------------------------------------------------------------------



 



     Section 3.05 Protection of Trust.
          The Issuer will from time to time prepare, or cause to be prepared,
execute and deliver all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and will take such other action necessary or advisable
to:
     (a) Grant more effectively all or any portion of the Collateral as security
for the Notes;
     (b) maintain or preserve the lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;
     (c) perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Indenture;
     (d) enforce any of the Collateral; or
     (e) preserve and defend title to the Collateral securing the Notes and the
rights therein of the Indenture Trustee and the Noteholders secured thereby
against the claims of all Persons and parties.
          The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any financing statement, continuation statement or
other instrument required pursuant to this Section.
          The Issuer shall pay or cause to be paid any taxes levied on all or
any part of Receivables securing the Notes.
     Section 3.06 Opinions as to Collateral.
          (a) On the Series Issuance Date relating to any new Series of Notes,
the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken to
perfect the lien and security interest of this Indenture, including without
limitation with respect to the recording and filing of this Indenture, any
indentures supplemental hereto, and any other requisite documents, and with
respect to the execution and filing of any financing statements and continuation
statements, as are so necessary and reciting the details of such action, or
stating that, in the opinion of such counsel, no such action is necessary to
maintain the perfection of such lien and security interest.
          (b) On or before April 30 in each calendar year, the Issuer shall
furnish to the Indenture Trustee an Opinion of Counsel either stating that, in
the opinion of such counsel, such action has been taken to perfect the lien and
security interest of this Indenture, including without limitation with respect
to the recording, filing, re-recording and refiling of this Indenture, any
indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as is so necessary and reciting the details of such action or stating
that in the opinion of such counsel no such action is necessary to maintain the
perfection of such lien and security interest. Such Opinion of Counsel shall
also describe the recording, filing, re-recording and refiling of this
Indenture, any indentures supplemental hereto and any other requisite documents
and the execution and filing of any financing statements and continuation
statements that will, in the opinion of

- 28 -



--------------------------------------------------------------------------------



 



such counsel, be required to maintain the perfection of the lien and security
interest of this Indenture until April 30 in the following calendar year.
     Section 3.07 Performance of Obligations; Servicing of Receivables.
          (a) The Issuer will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Transfer and Servicing Agreement or
such other instrument or agreement.
          (b) The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Indenture Trustee in an Officer’s Certificate of
the Issuer shall be deemed to be action taken by the Issuer. Initially, the
Issuer has contracted with the Servicer to assist the Issuer in performing its
duties under this Indenture.
          (c) The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the other Transaction
Documents and in the instruments and agreements relating to the Collateral,
including but not limited to filing or causing to be filed all UCC financing
statements and continuation statements required to be filed by the terms of this
Indenture and the Transfer and Servicing Agreement in accordance with and within
the time periods provided for herein and therein.
          (d) If the Issuer shall have knowledge of the occurrence of a Servicer
Default under the Transfer and Servicing Agreement, the Issuer shall cause the
Indenture Trustee to promptly notify the Rating Agencies thereof, and shall
cause the Indenture Trustee to specify in such notice the action, if any, being
taken with respect to such default. If a Servicer Default shall arise from the
failure of the Servicer to perform any of its duties or obligations under the
Transfer and Servicing Agreement with respect to the Receivables, the Issuer
shall take all reasonable steps available to it to remedy such failure.
          (e) On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.01 of the Transfer and Servicing Agreement, the Servicer
shall continue to perform all servicing functions under the Transfer and
Servicing Agreement until the date specified in the Termination Notice or
otherwise specified by the Indenture Trustee or until a date mutually agreed
upon by the Servicer and the Indenture Trustee. As promptly as possible after
the giving of a Termination Notice to the Servicer, the Indenture Trustee shall
appoint a Successor Servicer, and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Indenture
Trustee. In the event that a Successor Servicer has not been appointed and
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Indenture Trustee without further action shall automatically be
appointed the Successor Servicer. The Indenture Trustee may delegate any of its
servicing obligations to an Affiliate or agent in accordance with
Section 3.01(b) and Section 5.07 of the Transfer and Servicing Agreement.
Notwithstanding the foregoing, the Indenture Trustee shall, if it is legally
unable so to act, petition at the expense of the Servicer a court of competent
jurisdiction to appoint any established institution qualifying as an Eligible
Servicer as the Successor Servicer hereunder. The Indenture Trustee shall give
prompt notice to each Rating Agency and each Series Enhancer upon the
appointment of a Successor Servicer. Upon its appointment, the Successor
Servicer shall be the successor in all respects to the Servicer with respect to
servicing functions under the Transfer and Servicing Agreement and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions thereof, and all references
in this Indenture to the Servicer shall be deemed to refer to the Successor
Servicer. In connection with any Termination Notice, the Indenture Trustee will
review any bids which it

- 29 -



--------------------------------------------------------------------------------



 



obtains from Eligible Servicers and shall be permitted to appoint any Eligible
Servicer submitting such a bid as a Successor Servicer for servicing
compensation, subject to the limitations set forth in Section 7.02 of the
Transfer and Servicing Agreement.
          (f) Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees (i) that it will not, without the
prior written consent of the Indenture Trustee and more than 50% in Outstanding
Amount of the Notes, amend, modify, waive, supplement, terminate or surrender,
or agree to any amendment, modification, supplement, termination, waiver or
surrender of, the terms of any Collateral (except to the extent otherwise
provided in the Transaction Documents) or the Transaction Documents (except to
the extent otherwise provided in the Transaction Documents), or waive timely
performance or observance by the Servicer or the Transferor under the Transfer
and Servicing Agreement; and (ii) that any such amendment shall not (A) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on the Receivables or distributions that are required to
be made for the benefit of the Noteholders or (B) reduce the aforesaid
percentage of the Notes that is required to consent to any such amendment,
without the consent of the Holders of all the affected Outstanding Notes. If any
such amendment, modification, supplement or waiver shall be so consented to by
the Indenture Trustee and such Noteholders, the Issuer agrees, promptly
following a request by the Indenture Trustee to do so, to execute and deliver,
in its own name and at its own expense, such agreements, instruments, consents
and other documents as the Indenture Trustee may deem necessary or appropriate
in the circumstances.
     Section 3.08 Negative Covenants.
          So long as any Notes are Outstanding, the Issuer will not:
          (a) sell, transfer, exchange, pledge or otherwise dispose of any part
of the Collateral except as expressly permitted by the Indenture and any
Indenture Supplement, the Trust Agreement or the Transfer and Servicing
Agreement;
          (b) claim any credit on, or make any deduction from, the principal and
interest payable in respect of the Notes (other than amounts properly withheld
from such payments under the Code or applicable state law) or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed upon any part of the Collateral;
          (c) incur, assume or guarantee any direct or contingent indebtedness
other than incurred pursuant to the Transaction Documents;
          (d) (i) permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (ii) permit any Lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof or any interest therein or the
proceeds thereof or (iii) permit the lien of this Indenture not to constitute a
valid first priority security interest in the Collateral; or
          (e) voluntarily dissolve or liquidate in whole or in part.

- 30 -



--------------------------------------------------------------------------------



 



     Section 3.09 Statements as to Compliance.
          The Issuer will deliver to the Indenture Trustee, within 120 days
after the end of each fiscal year of the Issuer, an Officer’s Certificate
stating, as to the Authorized Officer signing such Officer’s Certificate, that
          (a) a review of the activities of the Issuer during the 12-month
period ending at the end of such fiscal year (or in the case of the fiscal year
ending December 31, 2001, the period from the Closing Date to December 31, 2001)
and of performance under this Indenture has been made under such Authorized
Officer’s supervisions, and
          (b) to the best of such Authorized Officer’s knowledge, based on such
review, the Issuer has complied with all conditions and covenants under this
Indenture throughout such year, or, if there has been a default in the
compliance of any such condition or covenant, specifying each such default known
to such Authorized Officer and the nature and status thereof.
     Section 3.10 Issuer May Consolidate, Etc., Only on Certain Terms.
          (a) The Issuer shall not consolidate or merge with or into any other
Person, unless:
          (1) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger shall be a Person (i) organized and existing under the
laws of the United States of America or any state or the District of Columbia
and (ii) shall expressly assume, by an indenture supplemental hereto, executed
and delivered to the Indenture Trustee, in a form satisfactory to the Indenture
Trustee, the due and punctual payment of the principal of and interest on all
Notes and the performance of every covenant of this Indenture on the part of the
Issuer to be performed or observed;
          (2) the Person is not subject to regulation as an “investment company”
under the Investment Company Act of 1940, as amended;
          (3) immediately after giving effect to such transaction, no Event of
Default or Amortization Event shall have occurred and be continuing;
          (4) the Issuer shall have delivered to the Indenture Trustee an
Officer’s Certificate stating that (i) such consolidation or merger and such
supplemental indenture comply with this Section, (ii) all conditions precedent
in this Section relating to such transaction have been complied with (including
any filing required by the Exchange Act), and (iii) such supplemental indenture
is duly authorized, executed and delivered and is valid, binding and enforceable
against such person;
          (5) the Rating Agency Condition shall have been satisfied with respect
to such transaction;
          (6) the Issuer shall have received a Tax Opinion and an Opinion of
Counsel dated the date of such consolidation or merger (and shall have delivered
copies thereof to the Indenture Trustee) to the effect that such transaction
will not have any material adverse tax consequence to any Noteholder; and
          (7) any action that is necessary to maintain the lien and security
interest created by this Indenture shall have been taken.

- 31 -



--------------------------------------------------------------------------------



 



          (b) The Issuer shall not convey or transfer any of its properties or
assets, including those included in the Collateral, substantially as an entirety
to any Person, unless:
          (1) the Person that acquires by conveyance or transfer the properties
and assets of the Issuer the conveyance or transfer of which is hereby
restricted shall (A) be a United States citizen or a Person organized and
existing under the laws of the United States of America or any state, or the
District of Columbia, (B) expressly assume, by an indenture supplemental hereto,
executed and delivered to the Indenture Trustee, in form satisfactory to the
Indenture Trustee, the due and punctual payment of the principal of and interest
on all Notes and the performance or observance of every agreement and covenant
of this Indenture on the part of the Issuer to be performed or observed, all as
provided herein, (C) expressly agree by means of such supplemental indenture
that all right, title and interest so conveyed or transferred shall be subject
and subordinate to the rights of Holders of the Notes, (D) unless otherwise
provided in such supplemental indenture, expressly agree to indemnify, defend
and hold harmless the Issuer against and from any loss, liability or expense
arising under or related to this Indenture and the Notes and (E) expressly agree
by means of such supplemental indenture that such Person (or if a group of
Persons, then one specified Person) shall make all filings with the Commission
(and any other appropriate Person) required by the Exchange Act in connection
with the Notes;
          (2) immediately after giving effect to such transaction, no Event of
Default or Amortization Event shall have occurred and be continuing;
          (3) the Rating Agency Condition shall have been satisfied with respect
to such transaction;
          (4) the Issuer shall have received a Tax Opinion and an Opinion of
Counsel (and shall have delivered copies thereof to the Indenture Trustee) to
the effect that such transaction will not have any material adverse tax
consequence to any Noteholder;
          (5) any action that is necessary to maintain the lien and security
interest created by this Indenture shall have been taken; and
          (6) the Issuer shall have delivered to the Indenture Trustee an
Officer’s Certificate stating that such conveyance or transfer and such
supplemental indenture comply with this Section and that all conditions
precedent herein provided for relating to such transaction have been complied
with (including any filing required by the Exchange Act).
     Section 3.11 Successor Substituted.
          Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Issuer substantially as an entirety in accordance
with Section 3.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer) or the Person to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under this Indenture with the same effect
as if such Person had been named as the Issuer herein. In the event of any such
conveyance or transfer, the Person named as the Issuer in the first paragraph of
this Indenture or any successor which shall theretofore have become such in the
manner prescribed in this Section shall be released from its obligations under
this Indenture as issued immediately upon the effectiveness of such conveyance
or transfer, provided that the Issuer shall not be released from any obligations
or liabilities to the Indenture Trustee or the Noteholders arising prior to such
effectiveness.

- 32 -



--------------------------------------------------------------------------------



 



     Section 3.12 No Other Business.
          The Issuer shall not engage in any business other than financing,
purchasing, owning and selling and managing the payment obligations in the
manner contemplated by this Indenture and the other Transaction Documents and
all activities incidental thereto.
     Section 3.13 No Borrowing.
          The Issuer shall not issue, incur, assume, guarantee or otherwise
become liable, directly or indirectly, for any indebtedness except as expressly
provided for pursuant to the terms of the Transaction Documents and the Notes.
     Section 3.14 Servicer’s Obligations.
          The Issuer shall cause the Servicer to comply with all of its
obligations under the Transaction Documents.
     Section 3.15 Guarantees, Loans, Advances and Other Liabilities.
          Except as contemplated by this Indenture or the Transfer and Servicing
Agreement, the Issuer shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.
     Section 3.16 Capital Expenditures.
          The Issuer shall not make any expenditure (by long-term or operating
lease or otherwise) for capital assets (either realty or personalty).
     Section 3.17 Restricted Payments.
          The Issuer shall not, directly or indirectly, (a) pay any dividend or
make any distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, to the Owner Trustee or any owner
of a beneficial interest in the Issuer or otherwise with respect to any
ownership or equity interest or security in or of the Issuer or to the Servicer,
(b) redeem, purchase, retire or otherwise acquire for value any such ownership
or equity interest or security or (c) set aside or otherwise segregate any
amounts for any such purpose; provided, however, that the Issuer may make, or
cause to be made, (i) distributions as contemplated by, and to the extent funds
are available for such purpose under, the Transfer and Servicing Agreement or
the Trust Agreement and (ii) payments to the Indenture Trustee pursuant to
Section 6.07 hereof. The Issuer will not, directly or indirectly, make payments
to or distributions from the Collection Account except in accordance with the
Transaction Documents.
     Section 3.18 Notice of Events of Default.
          The Issuer agrees to give the Indenture Trustee and the Rating
Agencies prompt written notice of each Event of Default hereunder and,
immediately after obtaining knowledge of any of the following occurrences,
written notice of each default on the part of the Servicer or the Transferor of
its

- 33 -



--------------------------------------------------------------------------------



 



obligations under the Transfer and Servicing Agreement and each default on the
part of a Seller of its obligations under the Receivables Purchase Agreement.
     Section 3.19 Further Instruments and Acts.
          Upon request of the Indenture Trustee, the Issuer will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
[END OF ARTICLE III]

- 34 -



--------------------------------------------------------------------------------



 



ARTICLE IV
SATISFACTION AND DISCHARGE
     Section 4.01 Satisfaction and Discharge of this Indenture.
          This Indenture shall cease to be of further effect with respect to the
Notes of any Series except as to (a) rights of registration of transfer and
exchange, (b) substitution of mutilated, destroyed, lost or stolen Notes,
(c) the rights of Noteholders to receive payments of principal thereof and
interest thereon, (d) Sections 3.03, 3.07, 3.08, 3.11, 3.12, and 12.16, (e) the
rights and immunities of the Indenture Trustee hereunder, including the rights
of the Indenture Trustee under Section 6.07, and the obligations of the
Indenture Trustee under Section 4.02, and (f) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee and payable to all or any of them, and the Indenture Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to such
Notes when:
     (i) either
     (A) all Notes of such Series theretofore authenticated and delivered (other
than (1) Notes which have been destroyed, lost or stolen and which have been
replaced, or paid as provided in Section 2.06, and (2) Notes for whose full
payment money has theretofore been deposited in trust or segregated and held in
trust by the Indenture Trustee thereafter repaid to the Issuer or discharged
from such trust, as provided in Section 3.03) have been delivered to the
Indenture Trustee for cancellation; or
     (B) all Notes of such Series not theretofore delivered to the Indenture
Trustee for cancellation:
     (1) have become due and payable;
     (2) will become due and payable at the Series Final Maturity Date for such
Class or Series of Notes; or
     (3) are to be called for redemption within one year under arrangements
satisfactory to the Indenture Trustee for the giving of notice of redemption by
the Indenture Trustee in the name, and at the expense, of the Issuer;
and the Issuer, in the case of (1), (2) or (3) above, has irrevocably deposited
or caused to be irrevocably deposited with the Indenture Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Indenture Trustee for cancellation
when due at the Series Final Maturity Date for such Class or Series of Notes or
the Redemption Date (if Notes shall have been called for redemption pursuant to
the related Indenture Supplement), as the case may be;
          (ii) the Issuer has paid or caused to be paid all other sums payable
hereunder by the Issuer; and

- 35 -



--------------------------------------------------------------------------------



 



          (iii) the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and (if required by the TIA or the Indenture Trustee) an Independent
Certificate from a firm of certified public accountants, each meeting the
applicable requirements of Section 12.01(a) and each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
          Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 6.07 and of the
Indenture Trustee to the Noteholders under Section 4.02 shall survive.
     Section 4.02 Application of Trust Money.
          All monies deposited with the Indenture Trustee pursuant to
Section 4.01 hereof shall be held in trust and applied by it, in accordance with
the provisions of the Notes, this Indenture and the applicable Indenture
Supplement, to make payments, either directly or through any Paying Agent, as
the Indenture Trustee may determine, to the Noteholders and for the payment in
respect of which such monies have been deposited with the Indenture Trustee, of
all sums due and to become due thereon for principal and interest; but such
monies need not be segregated from other funds except to the extent required
herein or in the Transfer and Servicing Agreement or required by law.
[END OF ARTICLE IV]

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE V
AMORTIZATION EVENTS, DEFAULTS AND REMEDIES
     Section 5.01 Amortization Events.
          If any one of the following events (each, a “Trust Amortization
Event”) shall occur:
          (a) the occurrence of an Insolvency Event as defined in Section 6.01
of the Transfer and Servicing Agreement relating to the Transferor;
          (b) a Transfer Restriction Event shall occur; or
          (c) the Trust shall become subject to regulation by the Securities and
Exchange Commission as an “investment company” within the meaning of the
Investment Company Act;
          then an Amortization Event with respect to all Series of Notes shall
occur without any notice or other action on the part of the Indenture Trustee or
the Noteholders immediately upon the occurrence of such event.
          Upon the occurrence of an Amortization Event, an Amortization Period
or, if so specified on the related Indenture Supplement, an Accumulation Period
shall commence and payment on the Notes of each Series will be made in
accordance with the terms of the related Indenture Supplement.
     Section 5.02 Events of Default.
          “Event of Default,” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
          (a) default in the payment of the principal of any Note, if and to the
extent not previously paid, when the same becomes due and payable on its
Series Final Maturity Date; or
          (b) default in the payment of any interest on any Note when the same
becomes due and payable, and such default shall continue for a period of
35 days; or
          (c) the filing of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Issuer in an involuntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, conservator,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
the Issuer or ordering the winding-up or liquidation of the Issuer’s affairs,
and such decree or order shall remain unstayed and in effect for a period of 60
or more consecutive days; or
          (d) the commencement by the Issuer of a voluntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by the Issuer to the entry of an order for
relief in an involuntary case under any such law, or the consent by the Issuer
to the appointment of or the taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator or similar official of
the Issuer, or the making by the Issuer of any general assignment for the
benefit of creditors, or the failure by the Issuer generally to pay, or the
admission in

- 37 -



--------------------------------------------------------------------------------



 



writing by the Issuer of its inability to pay, its debts as such debts become
due, or the taking of action by the Issuer in furtherance of any of the
foregoing; or
          (e) default in the observance or performance of any covenant or
agreement of the Issuer made in this Indenture (other than a covenant, or
agreement, a default in the observance or performance of which is elsewhere in
this Section specifically dealt with), and such default shall continue or not be
cured for a period of 60 days and, as a result of such failure, the interests of
such Noteholders are materially adversely affected and continue to be materially
adversely affected, after there shall have been given, by registered or
certified mail, to the Issuer by the Indenture Trustee or to the Issuer and the
Indenture Trustee by the Holders of at least 25% of the Outstanding Amount of
the Notes of any affected Series, a written notice specifying such default and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or
          (f) any other Events of Default described in the related Indenture
Supplement.
          The Issuer shall deliver to the Indenture Trustee, within five days
after the occurrence thereof, written notice in the form of an Officer’s
Certificate of any event which with the giving of notice and the lapse of time
would become an Event of Default, its status and what action the Issuer is
taking or proposes to take with respect thereto.
     Section 5.03 Acceleration of Maturity; Rescission and Annulment.
          If an Event of Default described in (i) Sections 5.02 (a), (b), (e) or
(f) should occur and be continuing, then the Indenture Trustee or the Holders of
Notes representing more than 50% of the Outstanding Amount of the Notes may
declare, by a notice in writing to the Issuer (and to the Indenture Trustee if
declared by the Noteholders) and (ii) Sections 5.02(c) or (d) should occur and
be continuing the Indenture Trustee shall be deemed to have automatically
declared all the Notes of such Series to be immediately due and payable, and
upon any such declaration the Revolving Period (or, if applicable, any other
period of principal payment or accumulation other than an Early Amortization
Period (as such term is defined in the related Indenture Supplements)) with
respect to such Series shall terminate, an Early Amortization Period (as such
term is defined in the related Indenture Supplements) will commence and the
unpaid principal amount of such Notes, together with accrued and unpaid interest
thereon through the date of acceleration, shall become immediately due and
payable. The Indenture Trustee shall provide written notice to the Issuer of the
declaration of an Event of Default promptly thereafter, but any failure to
provide such notice shall not affect such declaration or its validity.
          At any time after such declaration of acceleration of maturity has
been made and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article V provided, the
Holders of Notes representing more than 50% of the Outstanding Amount of the
Notes of such Series, by written notice to the Issuer and the Indenture Trustee,
may rescind and annul such declaration and its consequences with respect to such
Series.
          No such rescission shall affect any subsequent default or impair any
right consequent thereto.
     Section 5.04 Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
          (a) The Issuer covenants that if (i) default is made in the payment of
any interest on any Note when the same becomes due and payable, and such default
continues for a period of 35 days following the date on which such interest
became due and payable, or (ii) default is made in the payment of principal of
any Note, if and to the extent not previously paid, when the same becomes due
and payable

- 38 -



--------------------------------------------------------------------------------



 



on its Series Final Maturity Date, the Issuer will, upon demand of the Indenture
Trustee, pay to it, for the benefit of the Holders of the Notes of the affected
Series, the whole amount then due and payable on such Notes for principal and
interest, with interest upon the overdue principal, and, to the extent payment
at such rate of interest shall be legally enforceable, interest upon overdue
installments of interest, at the applicable Note Interest Rate borne by the
Notes of such Series, and in addition thereto will pay such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and counsel.
          (b) In case the Issuer shall fail forthwith to pay such amounts upon
such demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Notes and collect
in the manner provided by law out of the property of the Issuer or other obligor
upon such Notes, wherever situated, the moneys adjudged or decreed to be
payable.
          (c) If an Event of Default occurs and is continuing, the Indenture
Trustee may, as more particularly provided in Section 5.05, in its discretion,
proceed to protect and enforce its rights and the rights of the Noteholders of
the affected Series, by such appropriate Proceedings as the Indenture Trustee
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Indenture Trustee by this
Indenture or by law.
          (d) In case there shall be pending, relative to the Issuer or any
other obligor upon the Notes of the affected Series, or any Person having or
claiming an ownership interest in the Collateral, Proceedings under Title 11 of
the United States Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, or in case a receiver, conservator, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator, custodian or
similar official shall have been appointed for or taken possession of the Issuer
or its property or such other obligor or Person, or in case of any other
comparable judicial Proceedings relative to the Issuer or other obligor upon the
Notes of such Series, or to the creditors or property of the Issuer or such
other obligor, the Indenture Trustee, irrespective of whether the principal of
any Notes shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Indenture Trustee shall have made
any demand pursuant to the provisions of this Section 5.04, shall be entitled
and empowered, by intervention in such Proceedings or otherwise:
          (i) to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes of such Series
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Indenture Trustee (including any claim for
reasonable compensation to the Indenture Trustee and each predecessor Indenture
Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Indenture Trustee and each predecessor Indenture Trustee, except as a
result of negligence or bad faith) and of the Noteholders of such Series allowed
in such Proceedings;
          (ii) unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of Notes of such Series in any election of a trustee, a
standby trustee or Person performing similar functions in any such Proceedings;

- 39 -



--------------------------------------------------------------------------------



 



          (iii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders of such Series and of the Indenture
Trustee on their behalf; and
          (iv) to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Indenture Trustee
or the Holders of Notes of such Series allowed in any judicial Proceedings
relative to the Issuer, its creditors and its property;
and any trustee, receiver, conservator, liquidator, custodian, assignee,
sequestrator or other similar official in any such Proceeding is hereby
authorized by each of such Noteholders to make payments to the Indenture
Trustee, and, in the event that the Indenture Trustee shall consent to the
making of payments directly to such Noteholders, to pay to the Indenture Trustee
such amounts as shall be sufficient to cover reasonable compensation to the
Indenture Trustee, each predecessor Indenture Trustee and their respective
agents, attorneys and counsel, and all other expenses and liabilities incurred,
and all advances made, by the Indenture Trustee and each predecessor Indenture
Trustee except as a result of negligence or bad faith.
          (e) Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize or consent to or vote for or accept or adopt on
behalf of any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar Person.
          (f) All rights of action and of asserting claims under this Indenture,
or under any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
benefit of the Holders of the Notes of the affected Series as provided herein.
          (g) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the Notes of the affected Series, and it
shall not be necessary to make any such Noteholder a party to any such
Proceedings.
     Section 5.05 Remedies; Priorities.
          (a) If an Event of Default shall have occurred and be continuing, the
Indenture Trustee may do one or more of the following:
          (i) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes of the
affected Series or under this Indenture with respect thereto, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Issuer and any other obligor upon such Notes moneys adjudged due;
          (ii) take any other appropriate action to protect and enforce the
rights and remedies of the Indenture Trustee and the Holders of the Notes of the
affected Series;

- 40 -



--------------------------------------------------------------------------------



 



          (iii) at its own election or at the direction of the Holders of more
than 50% of the Outstanding Amount of the Notes of any affected Series,
institute foreclosure Proceedings from time to time with respect to the portion
of the Collateral which secures such Notes by causing the Trust to sell
Principal Receivables from the related Pool in an amount equal to the Invested
Amount with respect to the accelerated Series of Notes and the related Finance
Charge and Administrative Receivables in accordance with Section 5.16 hereof,
but only if the Indenture Trustee determines that the proceeds of such sale will
be sufficient to pay principal of and interest on such Notes in full; and
          (iv) at the direction of not less than 662/3% of the Outstanding
Amount of each Class of the Notes of such Series, institute foreclosure
Proceedings from time to time with respect to the portion of the Collateral
which secures such Notes, regardless of the sufficiency of the proceeds thereof,
by causing the Trust to sell Principal Receivables from the related Pool in an
amount equal to the Invested Amount with respect to the accelerated Series of
Notes and the related Finance Charge and Administrative Receivables in
accordance with Section 5.16 hereof (each of the actions described in clauses
(iii) and (iv) a “Foreclosure Remedy”).
     In determining such sufficiency or insufficiency with respect to clause
(iii) and (iv), the Indenture Trustee may, but need not, obtain and rely upon an
opinion of an Independent investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose.
          (b) If the Indenture Trustee collects any money or property pursuant
to this Article V following the acceleration of the maturities of the Notes of
the affected Series pursuant to Section 5.03 (so long as such declaration shall
not have been rescinded or annulled), it shall pay out the money or property in
the following order:
          FIRST: to the Indenture Trustee for amounts due pursuant to
Section 6.07;
          SECOND: to the Servicer for amounts due and unpaid to such Servicer
with respect to the Servicing Fee;
          THIRD: to Holders of the Notes of such Series for amounts due and
unpaid on such Notes for interest, ratably, without preference or priority of
any kind (except to the extent different priorities are established for a Series
in the applicable Indenture Supplement), according to the amounts due and
payable on such Notes for interest;
          FOURTH: to Holders of the Notes of such Series for amounts due and
unpaid on such Notes for principal, ratably, without preference or priority of
any kind (except to the extent different priorities are established for a Series
in the applicable Indenture Supplement), according to the amounts due and
payable on such Notes for principal; and
          FIFTH: to the Owner Trustee for distribution pursuant to Section 2.11
of the Trust Agreement.
          (c) The Indenture Trustee may, upon notification to the Issuer, fix a
record date and payment date for any payment to Noteholders of the affected
Series pursuant to this Section. At least fifteen (15) days before such record
date, the Indenture Trustee shall mail or send by facsimile to each such
Noteholder a notice that states the record date, the payment date and the amount
to be paid.

- 41 -



--------------------------------------------------------------------------------



 



          (d) In addition to the application of money or property referred to in
Section 5.05(b) for an accelerated Series, amounts then held in the Collection
Account, Special Funding Account or any Series Accounts for such Series and any
amounts available under the Series Enhancement for such Series shall be used to
make payments to the Holders of the Notes of such Series and the Series Enhancer
for such Series in accordance with the terms of this Indenture, the related
Indenture Supplement and the Series Enhancement for such Series. Following the
sale of the Collateral (or portion thereof) for a Series and the application of
the proceeds of such sale to such Series and the application of the amounts then
held in the Collection Account, the Special Funding Account and any
Series Accounts for such Series as are allocated to such Series and any amounts
available under the Series Enhancement for such Series, such Series shall no
longer be entitled to any allocation of Collections or other property
constituting the Collateral under this Indenture, and the Notes of such Series
shall no longer be Outstanding.
     Section 5.06 Optional Preservation of the Collateral. If the Notes of any
Series have been declared to be due and payable under Section 5.03 following an
Event of Default and such declaration and its consequences have not been
rescinded and annulled, and the Indenture Trustee has not received direction
from the Noteholders pursuant to Section 5.12, the Indenture Trustee may, but
need not, elect to maintain possession of the Collateral. It is the desire of
the parties hereto and the Noteholders that there be at all times sufficient
funds for the payment of principal of and interest on the Notes, and the
Indenture Trustee shall take such desire into account when determining whether
or not to maintain possession of the Collateral. In determining whether to
maintain possession of the Collateral, the Indenture Trustee may, but need not,
obtain and rely upon an opinion of an Independent investment banking or
accounting firm of national reputation as to the feasibility of such proposed
action and as to the sufficiency of the Collateral for such purpose.
     Section 5.07 Limitation on Suits.
          No Noteholder shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:
     (a) subject to the provisions of Section 5.05(a)(iv) and 5.12 hereof, the
Holders of not less than 25% of the Outstanding Amount of each affected Series
of Notes have made written request to the Indenture Trustee to institute such
proceeding in its own name as indenture trustee;
     (b) such Noteholder or Noteholders has previously given written notice to
the Indenture Trustee of a continuing Event of Default;
     (c) such Noteholder or Noteholders has offered to the Indenture Trustee
reasonable indemnity against the costs, expenses and liabilities to be incurred
in compliance with such request;
     (d) the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such Proceeding; and
     (e) no direction inconsistent with such written request has been given to
the Indenture Trustee during such 60-day period by more than 50% of the
Outstanding Amount of the Notes of such Series;
it being understood and intended that no one or more Noteholders of the affected
Series shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Noteholders of such Series or to obtain or to seek to obtain

- 42 -



--------------------------------------------------------------------------------



 



priority or preference over any other Noteholders of such Series or to enforce
any right under this Indenture, except in the manner herein provided and for the
equal and ratable benefit of all the Noteholders of such Series.
          In the event the Indenture Trustee shall receive conflicting or
inconsistent requests and indemnity from two or more groups of Noteholders of
such affected Series, each representing less than a majority of the Outstanding
Amount of such Notes, the Indenture Trustee in its sole discretion may determine
what action, if any, shall be taken, notwithstanding any other provisions of
this Indenture.
     Section 5.08 Unconditional Rights of Noteholders to Receive Principal and
Interest.
          Notwithstanding any other provision in this Indenture, each Noteholder
shall have the right which is absolute and unconditional to receive payment of
the principal of and interest in respect of such Note as such principal and
interest becomes due and payable and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Noteholder.
     Section 5.09 Restoration of Rights and Remedies.
          If the Indenture Trustee or any Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned, or has been determined adversely
to the Indenture Trustee or to such Noteholder, then and in every such case the
Issuer, the Indenture Trustee and the Noteholder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
     Section 5.10 Rights and Remedies Cumulative.
          No right, remedy, power or privilege herein conferred upon or reserved
to the Indenture Trustee or to the Noteholders is intended to be exclusive of
any other right, remedy, power or privilege, and every right, remedy, power or
privilege shall, to the extent permitted by law, be cumulative and in addition
to every other right, remedy, power or privilege given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or exercise
of any right or remedy shall not preclude any other further assertion or the
exercise of any other appropriate right or remedy.
     Section 5.11 Delay or Omission Not Waiver.
          No failure to exercise and no delay in exercising, on the part of the
Indenture Trustee or of any Noteholder or other Person, any right or remedy
occurring hereunder upon any Event of Default shall impair any such right or
remedy or constitute a waiver thereof of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article V or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.
     Section 5.12 Rights of Noteholders to Direct Indenture Trustee.
          Subject to the provisions of Section 5.05(a)(iv) and Section 12.12,
more than 50% of the Outstanding Amount of any Outstanding Series of Notes shall
have the right to direct the time, method and place of conducting any Proceeding
for any remedy available to the Indenture Trustee with respect to the Notes or
exercising any trust or power conferred on the Indenture Trustee with respect to
the Notes; provided, however, that subject to Section 6.01:

- 43 -



--------------------------------------------------------------------------------



 



     (a) the Indenture Trustee shall have the right to decline any such
direction if the Indenture Trustee, after being advised by counsel, determines
that the action so directed is in conflict with any rule of law or with this
Indenture, and
     (b) the Indenture Trustee shall have the right to decline any such
direction if the Indenture Trustee in good faith shall, by a Responsible Officer
of the Indenture Trustee, determine that the Proceedings so directed would be
illegal or involve the Indenture Trustee in personal liability or be unjustly
prejudicial to the Noteholders not parties to such direction.
     Section 5.13 Waiver of Past Defaults.
          Prior to the declaration of the acceleration of the maturity of the
Notes of the affected Series as provided in Section 5.03, more than 50% of the
Outstanding Amount of such Notes may, on behalf of all such Noteholders waive in
writing any past default with respect to such Notes and its consequences, except
a default:
     (a) in the payment of the principal or interest in respect of any Note of
such Series, or
     (b) in respect of a covenant or provision hereof that under Section 10.02
hereof cannot be modified or amended without the consent of the Noteholder of
each Outstanding Note affected.
          Upon any such written waiver, such default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture; but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon. After a
declaration of acceleration, only waivers pursuant to Section 5.03 are
permitted.
     Section 5.14 Undertaking for Costs.
          All parties to this Indenture agree, and each Noteholder by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, (in compliance with Section 5.08 hereof), holding in the aggregate
more than 10% of the Outstanding Amount of the Notes of the affected Series, or
to any suit instituted by any Noteholder for the enforcement of the payment of
the principal or interest in respect of any Note on or after the Distribution
Date on which any of such amounts was due (or, in the case of redemption, on or
after the applicable Redemption Date).
     Section 5.15 Waiver of Stay or Extension Laws.
          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may adversely affect the covenants
or the performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder,

- 44 -



--------------------------------------------------------------------------------



 



delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
     Section 5.16 Sale of Receivables.
          (a) The method, manner, time, place and terms of any sale of
Receivables (or interest therein) pursuant to Section 5.05(a) shall be
commercially reasonable. The Indenture Trustee may from time to time postpone
any sale by public announcement made at the time and place of such sale. The
Indenture Trustee hereby expressly waives its right to any amount fixed by law
as compensation for any sale.
          (b) The Indenture Trustee is hereby irrevocably appointed the agent
and attorney-in-fact of the Issuer in connection with any sale of Receivables
pursuant to Section 5.05(a)(iii) and (iv). No purchaser or transferee at any
such sale shall be bound to ascertain the Indenture Trustee’s authority, inquire
into the satisfaction of any conditions precedent or see to the application of
any monies.
          (c) In its exercise of the Foreclosure Remedy pursuant to
Section 5.05(a), the Indenture Trustee shall solicit bids for the sale of
Principal Receivables in an amount equal to the Invested Amount with respect to
the affected Series of Notes at the time of sale and the related Finance Charge
and Administrative Receivables (or interests therein). The Transferor or any of
its affiliates shall be entitled to participate in, and to receive from the
Indenture Trustee a copy of each other bid submitted in connection with, such
bidding process. The Indenture Trustee shall sell such Receivables (or interests
therein) to the bidder with the highest cash purchase offer. The proceeds of any
such sale shall be applied in accordance with Section 5.05(b).
     Section 5.17 Action on Notes.
          The Indenture Trustee’s right to seek and recover judgment on the
Notes or under this Indenture shall not be affected by the seeking or obtaining
of or application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Indenture
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Indenture Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Collateral or upon any of the assets of
the Issuer. Any money or property collected by the Indenture Trustee shall be
applied as specified in the applicable Indenture Supplement.
[END OF ARTICLE V]

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE VI
THE INDENTURE TRUSTEE
     Section 6.01 Duties of the Indenture Trustee.
          (a) If an Event of Default has occurred and is continuing and a
Responsible Officer shall have actual knowledge or written notice of such Event
of Default, the Indenture Trustee shall, prior to the receipt of directions, if
any, from more than 50% of the Outstanding Amount of the Notes or as otherwise
provided herein in the case of certain directions, exercise the rights and
powers vested in it by this Indenture and use the same degree of care and skill
in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.
          (b) Except during the continuance of an Event of Default:
          (i) the Indenture Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Indenture
Trustee; and
          (ii) in the absence of bad faith or negligence on its part, the
Indenture Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the requirements of this
Indenture; provided, however, the Indenture Trustee, upon receipt of any
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Indenture Trustee which are specifically
required to be furnished pursuant to any provision of this Indenture or any
Indenture Supplement, shall examine them to determine whether they substantially
conform to the requirements of this Indenture or any Indenture Supplement. The
Indenture Trustee shall give prompt written notice to the Noteholders and each
Rating Agency of any such instrument that does not substantially conform to the
applicable requirements of this Indenture or any Indenture Supplement discovered
by the Indenture Trustee which would entitle a majority of the Outstanding
Amount of the Notes to take any action pursuant to this Indenture or any
Indenture Supplement.
          (c) In case an Amortization Event has occurred and is continuing and a
Responsible Officer shall have actual knowledge or written notice of such
Amortization Event, the Indenture Trustee shall, prior to the receipt of
directions, if any, from more than 50% the Outstanding Amount of the Notes,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
          (d) No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
          (i) this subsection shall not be construed to limit the effect of
subsection (a) of this Section;
          (ii) the Indenture Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer, unless it shall be proved
that the Indenture Trustee was negligent in ascertaining the pertinent facts;
and

- 46 -



--------------------------------------------------------------------------------



 



          (iii) the Indenture Trustee shall not be liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the Indenture and/or the direction more than 50% of the Outstanding Amount
of the Notes of each outstanding Series of Notes relating to the time, method
and place of conducting any proceeding for any remedy available to the Indenture
Trustee, or for exercising any trust or power conferred upon the Indenture
Trustee, under this Indenture. The Indenture Trustee shall not be liable for any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of the Servicer, the Transferor or the Trust in compliance
with the terms of this Agreement.
          (e) No provision of this Indenture shall require the Indenture Trustee
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
          (f) Every provision of this Indenture that in any way relates to the
Indenture Trustee is subject to subsections (a), (b), (c) and (d) of this
Section.
          (g) Except as expressly provided in this Indenture, the Indenture
Trustee shall have no power to vary the Collateral, including, without
limitation, by (i) accepting any substitute payment obligation for a Receivable
initially transferred to the Trust under the Transfer and Servicing Agreement,
(ii) adding any other investment, obligation or security to the Trust or (iii)
withdrawing from the Trust any Receivable (except as otherwise provided in the
Transfer and Servicing Agreement).
          (h) The Indenture Trustee shall have no responsibility or liability
for investment losses on Eligible Investments.
          (i) The Indenture Trustee shall notify each Rating Agency (i) of any
change in any rating of the Notes by any other Rating Agency of which a
Responsible Officer of the Indenture Trustee has actual knowledge and
(ii) immediately of the occurrence of any actual or potential Event of Default
or Amortization Event of which a Responsible Officer of the Indenture Trustee
has actual knowledge or has actual notice from the Servicer.
          (j) For all purposes under this Indenture, the Indenture Trustee shall
not be deemed to have notice or knowledge of any Event of Default, Amortization
Event or Servicer Default unless a Responsible Officer assigned to and working
in the Corporate Trust Office of the Indenture Trustee has actual knowledge
thereof or has received written notice thereof. For purposes of determining the
Indenture Trustee’s responsibility and liability hereunder, any reference to an
Event of Default, Amortization Event or Servicer Default shall be construed to
refer only to such event of which the Indenture Trustee is deemed to have notice
as described in this Section.
     Section 6.02 Notice of Amortization Event or Event of Default.
          Upon the occurrence of any Amortization Event or Event of Default of
which a Responsible Officer has actual knowledge or has received notice thereof,
the Indenture Trustee shall transmit by mail to all Noteholders as their names
and addresses appear on the Note Register and the Rating Agencies, notice of
such Amortization Event or Event of Default hereunder known to the Indenture
Trustee within 30 days after it occurs or within ten Business Days after it
receives such notice or obtains actual notice, if later.

- 47 -



--------------------------------------------------------------------------------



 



     Section 6.03 Rights of Indenture Trustee.
          Except as otherwise provided in Section 6.01 hereof:
          (a) the Indenture Trustee may conclusively rely and shall fully be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties;
          (b) whenever in the administration of this Indenture the Indenture
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Indenture Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate of the Issuer. The
Issuer shall provide a copy of such Officer’s Certificate to the Noteholders at
or prior to the time the Indenture Trustee receives such Officer’s Certificate;
          (c) as a condition to the taking, suffering or omitting of any action
by it hereunder, the Indenture Trustee may consult with counsel and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in-good faith and in reliance thereon;
          (d) the Indenture Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Indenture or to honor the request
or direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction;
          (e) the Indenture Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
appraisal, approval, bond, note or other paper or document believed by it to be
genuine, unless requested in writing so to do by Holders of Notes evidencing
more than 25% of the aggregate unpaid principal amount of all Notes (or, with
respect to any such matters that do not relate to all Series, 25% of the
aggregate unpaid principal amount of the Notes of all Series to which such
matters relate);
          (f) the Indenture Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, attorneys, custodians or nominees and the Indenture Trustee shall not be
responsible for (i) any misconduct or negligence on the part of any agent,
attorney, custodians or nominees appointed with due care by it hereunder or
(ii) the supervision of such agents, attorneys, custodians or nominees after
such appointment with due care;
          (g) the Indenture Trustee shall not be liable for any actions taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights conferred upon the Indenture Trustee by this
Indenture; and
          (h) in the event that the Indenture Trustee is also acting as Paying
Agent and Transfer Agent and Registrar, the rights and protections afforded to
the Indenture Trustee pursuant to this Article VI shall also be afforded to such
Paying Agent and Transfer Agent and Registrar.

- 48 -



--------------------------------------------------------------------------------



 



     Section 6.04 Not Responsible for Recitals or Issuance of Notes.
          The recitals contained herein and in the Notes, except the certificate
of authentication of the Indenture Trustee, shall be taken as the statements of
the Issuer, and the Indenture Trustee assumes no responsibility for their
correctness. The Indenture Trustee makes no representation as to the validity or
sufficiency of the Agreement, the Notes, or any related document. The Indenture
Trustee shall not be accountable for the use or application by the Issuer of the
proceeds from the Notes.
     Section 6.05 May Hold Notes.
          The Indenture Trustee, any Paying Agent, Transfer Agent and Registrar
or any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Issuer with
the same rights it would have if it were not Indenture Trustee, Paying Agent,
Transfer Agent and Registrar or such other agent.
     Section 6.06 Money Held in Trust.
          Money held by the Indenture Trustee in trust hereunder need not be
segregated from other funds held by the Indenture Trustee in trust hereunder
except to the extent required herein or required by law. The Indenture Trustee
shall be under no liability for interest on any money received by it hereunder
except as otherwise agreed upon in writing by the Indenture Trustee and the
Issuer.
     Section 6.07 Compensation, Reimbursement and Indemnification.
          Pursuant to the Transfer and Servicing Agreement, the Issuer shall
direct the Servicer to pay and the Servicer shall pay to the Indenture Trustee
from time to time such compensation for its services as shall be agreed upon in
writing. The Indenture Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. Pursuant to the Transfer and
Servicing Agreement, the Servicer shall reimburse the Indenture Trustee for all
reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Indenture Trustee’s agents, counsel, accountants and experts.
Pursuant to the Transfer and Servicing Agreement, the Issuer shall direct the
Servicer to indemnify and the Servicer shall indemnify the Indenture Trustee
against any and all loss, liability or expense (including the fees of either
in-house counsel or outside counsel (which the Indenture Trustee shall
determine), but not both) incurred by it in connection with the administration
of this trust and the performance of its duties hereunder. The Indenture Trustee
shall notify the Issuer and the Servicer promptly of any claim for which it may
seek indemnity. Failure by the Indenture Trustee to so notify the Issuer and the
Servicer shall not relieve the Issuer or the Servicer of its obligations
hereunder unless such loss, liability or expense could have been avoided with
such prompt notification and then only to the extent of such loss, expense or
liability which could have been so avoided. Pursuant to the Transfer and
Servicing Agreement, the Servicer shall defend any claim against the Indenture
Trustee, the Indenture Trustee may have separate counsel and, if it does, the
Servicer shall pay the fees and expenses of such counsel. Neither the Issuer nor
the Servicer need reimburse any expense or indemnify against any loss, liability
or expense incurred by the Indenture Trustee through the Indenture Trustee’s own
willful misconduct, negligence or bad faith.
          The Servicer’s payment obligations to the Indenture Trustee pursuant
to this Section shall survive the discharge of this Indenture. When the
Indenture Trustee incurs expenses after the occurrence of an Event of Default
specified in Section 5.02(c) or (d) with respect to the Issuer, the expenses are
intended to constitute expenses of administration under Title 11 of the United
States Code or any other applicable federal or state bankruptcy, insolvency or
similar law.

- 49 -



--------------------------------------------------------------------------------



 



     Section 6.08 Replacement of Indenture Trustee.
          No resignation or removal of the Indenture Trustee and no appointment
of a successor Indenture Trustee shall become effective until the acceptance of
appointment by the successor Indenture Trustee pursuant to this Section. The
Indenture Trustee may resign at any time by giving 30 days’ written notice to
the Issuer. More than 50% of the Outstanding Amount of the Notes may remove the
Indenture Trustee by so notifying the Indenture Trustee and may appoint a
successor Indenture Trustee. The Owner Trustee at the direction of the
Transferor shall remove the Indenture Trustee if:
          (i) the Indenture Trustee fails to comply with Section 6.11;
          (ii) the Indenture Trustee is adjudged a bankrupt or insolvent;
          (iii) a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer takes charge of the Indenture Trustee or its
property or its affairs for the purpose of rehabilitation, conservation or
liquidation; or
          (iv) the Indenture Trustee otherwise becomes legally unable to act.
If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of Indenture Trustee for any reason (the Indenture Trustee in such event
being referred to herein as the retiring Indenture Trustee), the Owner Trustee
at the direction of the Transferor shall promptly appoint a successor Indenture
Trustee.
          A successor Indenture Trustee shall deliver a written acceptance of
its appointment to the retiring Indenture Trustee, the Issuer and to the
Servicer. Thereupon the resignation or removal of the retiring Indenture Trustee
shall become effective, and the successor Indenture Trustee shall have all the
rights, powers and duties of the Indenture Trustee under this Indenture. The
successor Indenture Trustee shall mail a notice of its succession to
Noteholders. The retiring Indenture Trustee shall promptly transfer all property
held by it as Indenture Trustee to the successor Indenture Trustee.
          If a successor Indenture Trustee does not take office within 60 days
after the retiring Indenture Trustee resigns or is removed, the retiring
Indenture Trustee, the Issuer or the Holders of more than 50% of the Outstanding
Amount of the Notes may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.
          If the Indenture Trustee fails to comply with Section 6.11, any
Noteholder may petition any court of competent jurisdiction for the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee.
          Notwithstanding the replacement of the Indenture Trustee pursuant to
this Section, the Issuer’s obligations under Section 6.07 shall continue for the
benefit of the retiring Indenture Trustee.
     Section 6.09 Successor Indenture Trustee by Merger.
          If the Indenture Trustee consolidates with, merges or converts into,
or transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation or banking association without any further act shall be
the successor Indenture Trustee; provided, that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11. The
Indenture Trustee shall provide the Rating Agencies written notice of any such
transaction promptly after such transaction.

- 50 -



--------------------------------------------------------------------------------



 



          In case at the time such successor or successors by merger,
conversion, consolidation or transfer to the Indenture Trustee shall succeed to
the trusts created by this Indenture any of the Notes shall have been
authenticated but not delivered, any such successor to the Indenture Trustee may
adopt the certificate of authentication of any predecessor Indenture Trustee and
deliver such Notes so authenticated; and in case at that time any of the Notes
shall not have been authenticated, any successor to the Indenture Trustee may
authenticate such Notes in the name of the successor to the Indenture Trustee;
and in all such cases such certificates shall have the full force which it is
anywhere in the Notes or in this Indenture provided that the certificate of the
Indenture Trustee shall have.
     Section 6.10 Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
          (a) Notwithstanding any other provisions of this Indenture, at any
time, for the purpose of meeting any legal requirement of any jurisdiction in
which any part of the Collateral may at the time be located, the Indenture
Trustee shall have the power and may execute and deliver all instruments to
appoint one or more Persons to act as a co-trustee or co-trustees, or separate
trustee or separate trustees, of all or any part of the Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the
Noteholders, such title to the Collateral, or any part hereof, and, subject to
the other provisions of this Section, such powers, duties, obligations, rights
and trusts as the Indenture Trustee may consider necessary or desirable. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 6.11, and no notice to
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 6.08 hereof.
          (b) Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:
          (i) all rights, powers, duties and obligations conferred or imposed
upon the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate trustee or co-trustee
jointly (it being understood that such separate trustee or co-trustee is not
authorized to act separately without the Indenture Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Collateral or any portion thereof in any such jurisdiction) shall be exercised
and performed singly by such separate trustee or co-trustee, but solely at the
direction of the Indenture Trustee;
          (ii) no trustee hereunder shall be personally liable by reason of any
act or omission of any other trustee hereunder; and
          (iii) the Indenture Trustee may at any time accept the resignation of
or remove any separate trustee or co-trustee.
          (c) Any notice, request or other writing given to the Indenture
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee. Every such instrument shall be filed with
the Indenture Trustee.

- 51 -



--------------------------------------------------------------------------------



 



          (d) Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee, its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.
     Section 6.11 Eligibility; Disqualification.
          The Indenture Trustee shall at all times satisfy the requirements of
TIA §310(a). The Indenture Trustee shall have a combined capital and surplus of
at least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s, BBB- by Standard & Poor’s and BBB- by Fitch. The Indenture Trustee
shall comply with TIA §310(b), including the optional provision permitted by the
second sentence of TIA §310(b)(9); provided, however, that there shall be
excluded from the operation of TIA §310(b)(1) any indenture or indentures under
which other securities of the Issuer are outstanding if the requirements for
such exclusion set forth in TIA §310(b)(1) are met.
     Section 6.12 Preferential Collection of Claims Against. The Indenture
Trustee shall comply with TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). An Indenture Trustee who has resigned or been removed
shall be subject to TIA §311(a) to the extent indicated.
     Section 6.13 Tax Returns.
          In the event the Trust shall be required to file tax returns, the
Servicer shall prepare or shall cause to be prepared such tax returns and shall
provide such tax returns to the Owner Trustee for signature at least five days
before such tax returns are due to be filed. The Servicer, in accordance with
the terms of each Indenture Supplement, shall also prepare or shall cause to be
prepared all tax information required by law to be distributed to Noteholders
and shall deliver such information to the Indenture Trustee at least five days
prior to the date it is required by law to be distributed to Noteholders. The
Owner Trustee, upon request, will furnish the Servicer with all such information
known to the Owner Trustee as may be reasonably required in connection with the
preparation of all tax returns of the Trust, and shall, upon request, execute
such returns. In no event shall the Owner Trustee be liable for any liabilities,
costs or expenses of the Trust or any Noteholder arising under any tax law,
including without limitation, federal, state or local income or excise taxes or
any other tax imposed on or measured by income (or any interest or penalty with
respect thereto arising from a failure to comply therewith).
     Section 6.14 Representations and Covenants of the Indenture Trustee.
          The Indenture Trustee represents, warrants and covenants that:
     (a) The Indenture Trustee is a national banking association duly organized
and validly existing under the laws of the United States;
     (b) The Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and other
Transaction Documents to which it is a party; and
     (c) Each of this Indenture and other Transaction Documents to which it is a
party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms.

- 52 -



--------------------------------------------------------------------------------



 



     Section 6.15 Custody of the Collateral.
          The Indenture Trustee shall hold such of the Collateral as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of Minnesota. The Indenture Trustee
shall hold such of the Collateral as constitutes investment property through the
Securities Intermediary, and U.S. Bank National Association, as the initial
Securities Intermediary hereby agrees (and any successor Securities Intermediary
before being appointed as Securities Intermediary shall agree) with the
Indenture Trustee that (a) such investment property shall at all times be
credited to a securities account of the Indenture Trustee, (b) such Securities
Intermediary shall treat the Indenture Trustee as entitled to exercise the
rights that comprise each financial asset credited to such securities account,
(c) all property credited to such securities account shall be treated as
financial assets, (d) such Securities Intermediary shall comply with entitlement
orders originated by the Indenture Trustee without the further consent of any
other person or entity, (e) such Securities Intermediary will not agree with any
person or entity other than the Indenture Trustee to comply with entitlement
orders originated by such other person or entity, (f) such securities accounts
and the property credited thereto shall not be subject to any lien, security
interest, or right of set-off in favor of such Securities Intermediary or anyone
claiming through it (other than the Indenture Trustee), and (g) such agreement
(including this agreement by U.S. Bank National Association, as the initial
Securities Intermediary) shall be governed by the laws of the State of New York.
Terms used in this Section that are defined in the Minnesota UCC or the New York
UCC, as applicable, and not otherwise defined herein shall have the meaning set
forth in the Minnesota UCC or the New York UCC, as applicable. Except as
permitted by this Section 6.15, the Indenture Trustee shall not hold any part of
the Collateral through an agent or nominee.
     Section 6.16 Information to be Provided by the Indenture Trustee.
          (a) For so long as the Issuer is required to report under the Exchange
Act, the Indenture Trustee shall (i) on or before the fifth Business Day of each
month, provide to the Servicer, in writing, such information regarding the
Indenture Trustee as is required for the purpose of compliance with Item 1117 of
Regulation AB; provided, however, that the Indenture Trustee shall not be
required to provide such information in the event that there has been no change
to the information previously provided by the Indenture Trustee to the Servicer,
and (ii) as promptly as practicable following notice to or discovery by a
Responsible Officer of the Indenture Trustee of any changes to such information,
provide to the Servicer, in writing, such updated information.
          (b) As soon as available, but no later than March 15 of each calendar
year, for so long as the Issuer is required to report under the Exchange Act,
commencing in 2007, or as reasonably requested by the Servicer upon a good faith
determination that such delivery is necessary to comply with the provisions of
Regulation AB, the Indenture Trustee shall:
          (i) deliver to the Servicer a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, to the extent required under paragraph (b) of
Rule 13a-18, Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB
substantially in the form attached hereto as Exhibit A-1 or such other form as
mutually agreed upon by the Servicer and the Indenture Trustee. Such report
shall be signed by an authorized officer of the Indenture Trustee and shall
address each of the servicing criteria specified in Schedule I or such other
criteria as mutually agreed upon by the Servicer and the Indenture Trustee; and
          (ii) deliver to the Servicer, to the extent required by Item 1122 of
Regulation AB, a report of a registered public accounting firm that attests to,
and reports on, the assessment of compliance made by the Indenture Trustee and
delivered pursuant to the preceding paragraph.

- 53 -



--------------------------------------------------------------------------------



 



Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act.
[END OF ARTICLE VI]

- 54 -



--------------------------------------------------------------------------------



 



ARTICLE VII
NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
     Section 7.01 Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders.
          The Issuer will furnish or cause to be furnished to the Indenture
Trustee (a) upon each transfer of a Note, a list, in such form as the Indenture
Trustee may reasonably require, of the names, addresses and taxpayer
identification numbers of the Noteholders as they appear on the Note Register as
of the most recent Record Date, and (b) at such other times, as the Indenture
Trustee may request in writing, within 10 days after receipt by the Issuer of
any such request, a list of similar form and content as of a date not more than
10 days prior to the time such list is furnished; provided, however, that for so
long as the Indenture Trustee is the Transfer Agent and Registrar, no such list
should be required to be furnished.
     Section 7.02 Preservation of Information; Communications to Noteholders.
          (a) The Indenture Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of the Noteholders contained in
the most recent list furnished to the Indenture Trustee as provided in
Section 7.01 and the names, addresses and taxpayer identification numbers of the
Noteholders received by the Indenture Trustee in its capacity as Transfer Agent
and Registrar. The Indenture Trustee may destroy any list furnished to it as
provided in Section 7.01 upon receipt of a new list so furnished.
          (b) Noteholders may communicate, pursuant to TIA §312(b), with other
Noteholders with respect to their rights under this Indenture or under the
Notes.
          (c) The Issuer, the Indenture Trustee and the Transfer Agent and
Registrar shall have the protection of TIA §312(c).
     Section 7.03 Reports by Issuer.
          (a) The Issuer shall:
          (i) file with the Indenture Trustee, within 15 days after the Issuer
is required to file the same with the Commission, copies of the annual reports
and of the information, documents and other reports (or copies of such portions
of any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Issuer may be required to file with the
Commission pursuant to Section 13 or 15(d) of the Exchange Act;
          (ii) file with the Indenture Trustee and the Commission in accordance
with rules and regulations prescribed from time to time by the Commission such
additional information, documents and reports with respect to compliance by the
Issuer with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations; and
          (iii) supply to the Indenture Trustee (and the Indenture Trustee shall
transmit by mail to all Noteholders described in TIA §313(c)) such summaries of
any information, documents and reports required to be filed by the Issuer
pursuant to clauses (i) and (ii) of this Section as may be required by rules and
regulations prescribed from time to time by the Commission.

- 55 -



--------------------------------------------------------------------------------



 



          (b) Unless the Issuer otherwise determines, the fiscal year of the
Issuer shall end on December 31 of each year.
     Section 7.04 Reports by Indenture Trustee.
          If required by TIA §313(a), within 60 days after each March 31, the
Indenture Trustee shall mail to each Noteholder as required by TIA §313(c) a
brief report dated as of such date that complies with TIA §313(a). The Indenture
Trustee also shall comply with TIA §313(b).
          A copy of each report at the time of its mailing to Noteholders shall
be filed by the Indenture Trustee with the Commission and each stock exchange,
if any, on which the Notes are listed. The Issuer shall notify the Indenture
Trustee if and when the Notes are listed on any stock exchange.
     Section 7.05 Notices.
          All notices required to be given to the Noteholders shall be given by
publication at least once, if any Notes are listed on a stock exchange and the
rules of such stock exchange shall so require, in a publication meeting the
requirements of such stock exchange.
[END OF ARTICLE VII]

- 56 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ALLOCATION AND APPLICATION OF COLLECTIONS
     Section 8.01 Collection of Money.
          Except as otherwise expressly provided herein and in the related
Indenture Supplement, the Indenture Trustee may demand payment or delivery of,
and shall receive and collect, directly and without intervention or assistance
of any fiscal agent or other intermediary, all money and other property payable
to or receivable by the Indenture Trustee pursuant to this Indenture. The
Indenture Trustee shall hold all such money and property received by it in trust
for the Noteholders and shall apply it as provided in this Indenture. Except as
otherwise expressly provided in this Indenture, if any default occurs in the
making of any payment or performance under the Transfer and Servicing Agreement
or any other Transaction Document, the Indenture Trustee may, and upon the
request of the Holders of more than 50% of the Outstanding Amount of the Notes
shall, take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
proceedings. Any such action shall be without prejudice to any right to claim a
Amortization Event or a Default or Event of Default under this Indenture and to
proceed thereafter as provided in Article V hereof.
     Section 8.02 Rights of Noteholders.
          The Collateral shall secure the obligations of the Trust to pay to the
Holders of the Notes of each Series principal and interest and other amounts
payable pursuant to this Indenture and the related Indenture Supplement. Except
as specifically set forth in the Indenture Supplement with respect thereto, the
Notes of any Series or Class shall not have the right to payment from any
Series Account or Series Enhancement allocated for the benefit of any other
Series or Class.
     Section 8.03 Establishment of Collection Account and Special Funding
Account.
          The Servicer, for the benefit of the Noteholders, shall establish and
maintain for each Pool with the Indenture Trustee or its nominee in the name of
the Indenture Trustee, on behalf of the Trust, a Qualified Account (including
any subaccount thereof) bearing a designation clearly indicating that the funds
and other property credited thereto are held for the benefit of the Noteholders
relating to such Pool (the “Collection Account”). Where the Indenture or any
Indenture Supplement employs the term “Collection Account” such reference shall
implicitly refer to the “Collection Account” of the related Pool, unless
explicitly otherwise provided. The Indenture Trustee shall possess all right,
title and interest in all monies, instruments, investment property, documents,
certificates of deposit and other property credited from time to time to the
Collection Account and in all proceeds, earnings, income, revenue, dividends and
distributions thereof for the benefit of the Noteholders.
          Each Collection Account shall be under the sole dominion and control
of the Indenture Trustee for the benefit of the Noteholders relating to such
Pool. Except as expressly provided in this Indenture and the Transfer and
Servicing Agreement, the Servicer agrees that it shall have no right of setoff
or banker’s lien against, and no right to otherwise deduct from, any funds held
in the Collection Account for any amount owed to it by the Indenture Trustee,
the Trust, any Noteholder or any Series Enhancer. If, at any time, the
Collection Account ceases to be a Qualified Account, the Indenture Trustee (or
the Servicer on its behalf) shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Rating Agency may
consent) establish a new Collection Account meeting the conditions specified
above, transfer any monies, documents, instruments, investment property,
certificates of deposit and other property to such new Collection Account and
from the date such new Collection Account is established, it shall be the
“Collection Account.” Pursuant to the authority granted

- 57 -



--------------------------------------------------------------------------------



 



to the Servicer in Section 3.01(b) of the Transfer and Servicing Agreement, the
Servicer shall have the power to instruct the Indenture Trustee to make
withdrawals and payments from the Collection Account for the purposes of
carrying out the Servicer’s or the Indenture Trustee’s duties hereunder and
under the Transfer and Servicing Agreement, as applicable. The Servicer shall
reduce deposits into the Collection Account payable by the Transferor on any
Deposit Date to the extent the Transferor is entitled to receive funds from the
Collection Account on such Deposit Date, but only to the extent such reduction
would not reduce the Transferor Amount to an amount less than the Required
Transferor Amount.
          Funds on deposit in the Collection Account (other than investment
earnings and amounts deposited pursuant to Sections 2.06, 6.01, or 7.01 of the
Transfer and Servicing Agreement or Section 11.02 of this Agreement) shall at
the written direction of the Servicer be invested by the Indenture Trustee in
Eligible Investments selected by the Servicer. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders
pursuant to Section 6.15. Investments of funds representing Collections
collected during any Due Period shall be invested in Eligible Investments that
will mature so that such funds will be available no later than the close of
business on each monthly Transfer Date following such Due Period in amounts
sufficient to the extent of such funds to make the required distributions on the
following Distribution Date. No such Eligible Investment shall be disposed of
prior to its maturity; provided, however, that the Indenture Trustee may sell,
liquidate or dispose of any such Eligible Investment before its maturity, at the
written direction of the Servicer, if such sale, liquidation or disposal would
not result in a loss of all or part of the principal portion of such Eligible
Investment or if, prior to the maturity of such Eligible Investment, a default
occurs in the payment of principal, interest or any other amount with respect to
such Eligible Investment. Unless directed by the Servicer, funds deposited in
the Collection Account on a Transfer Date with respect to the immediately
succeeding Distribution Date are not required to be invested overnight. On each
Distribution Date, all interest and other investment earnings (net of losses and
investment expenses) on funds on deposit in the Collection Account shall be paid
to the Transferor, except as otherwise specified in any Indenture Supplement.
The Indenture Trustee shall bear no responsibility or liability for any losses
resulting from investment or reinvestment of any funds in accordance with this
Section nor for the selection of Eligible Investments in accordance with the
provisions of this Indenture and any Indenture Supplement.
          The Servicer, for the benefit of the Noteholders with respect to a
particular Pool, shall establish and maintain with the Indenture Trustee or its
nominee in the name of the Indenture Trustee, on behalf of the Trust, a
Qualified Account (including any subaccounts thereof) bearing a designation
clearly indicating that the funds and other property credited thereto are held
for the benefit of the Noteholders relating to such Pool (the “Special Funding
Account”). The Indenture Trustee shall possess all right, title and interest in
all monies, instruments, investment property, documents, certificates of deposit
and other property credited from time to time to the Special Funding Account and
in all proceeds, dividends distributions, earnings, income and revenue thereof
for the benefit of the Noteholders. The Special Funding Account with respect to
a Pool shall be under the sole dominion and control of the Indenture Trustee for
the benefit of the Noteholders relating to such Pool. Except as expressly
provided in this Indenture and the Transfer and Servicing Agreement, the
Servicer shall have no right of setoff or banker’s lien against, and no right to
otherwise deduct from, any funds and other property held in the Special Funding
Account for any amount owed to it by the Indenture Trustee, the Trust, any
Noteholder or any Series Enhancer. If, at any time, the Special Funding Account
ceases to be a Qualified Account, the Indenture Trustee (or the Servicer on its
behalf) shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which each Rating Agency may consent) establish a new
Special Funding Account meeting the conditions specified above, transfer any
monies, documents, instruments, investment property, certificates of deposit and
other property to such new Special Funding Account and from the date such new
Special Funding Account is established, it shall be the “Special Funding
Account.” Where this Indenture or any Indenture Supplement employs the term
“Special Funding Account” such reference shall implicitly refer to the “Special
Funding Account” of the related Pool,

- 58 -



--------------------------------------------------------------------------------



 



unless explicitly otherwise provided. Upon deposit of funds into the Special
Funding Account, the Servicer shall provide written notice of the allocation of
any funds deposited to the Special Funding Account to a particular Pool.
          Funds on deposit in the Special Funding Account shall at the written
direction of the Servicer be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer. All such Eligible Investments shall be
held by the Indenture Trustee for the benefit of the Noteholders pursuant to
Section 6.15. Funds on deposit in the Special Funding Account on any
Distribution Date will be invested in Eligible Investments that will mature so
that such funds will be available no later than the close of business on the
Transfer Date following such Due Period. No such Eligible Investment shall be
disposed of prior to its maturity; provided, however, that the Indenture Trustee
may sell, liquidate or dispose of an Eligible Investment before its maturity, at
the written direction of the Servicer, if such sale, liquidation or disposal
would not result in a loss of all or part of the principal portion of such
Eligible Investment or if, prior to the maturity of such Eligible Investment, a
default occurs in the payment of principal, interest or any other amount with
respect to such Eligible Investment. Unless directed by the Servicer, funds
deposited in the Special Funding Account on a Transfer Date with respect to the
immediately succeeding Distribution Date are not required to be invested
overnight. On each Distribution Date, all interest and other investment earnings
(net of losses and investment expenses) on funds on deposit in the Special
Funding Account shall be treated as Collections of Finance Charge and
Administrative Receivables of the related Pool with respect to the last day of
the related Due Period except as otherwise specified in the related Indenture
Supplement. On each Business Day on which funds are on deposit in the Special
Funding Account and on which no Series with respect to the related Pool is in an
Accumulation Period or Amortization Period, the Servicer shall determine the
amount (if any) by which the Transferor Amount with respect to such Pool exceeds
the Required Transferor Amount with respect to such Pool on such date and shall
instruct the Indenture Trustee to withdraw any such excess from the Special
Funding Account and pay such amount to the holders of the Transferor
Certificates. If (i) an Accumulation Period or Amortization Period has commenced
and is continuing with respect to one or more outstanding Series with respect to
the related Pool, any funds on deposit in the Special Funding Account shall be
treated as Shared Principal Collections with respect to such Pool and shall be
allocated and distributed in accordance with Section 8.05 and the terms of each
Indenture Supplement and (ii) the Servicer determines, based upon the yield of
Special Funding Account investments during the previous Due Period, that by
decreasing the amount on deposit in the Special Funding Account, any Series
relating to such Pool then outstanding which is issued pursuant to an Indenture
Supplement which permits partial amortization as provided in this Section 8.03
may be prevented from experiencing an Amortization Event based upon
insufficiency of yield, the Servicer shall on the next succeeding Distribution
Date instruct the Indenture Trustee in writing to apply funds on deposit in the
Special Funding Account as “Partial Amortization SFA Amounts” to such Series
(and if more than one such Series, to each on a pro rata basis according to each
such Invested Amount) in an amount such that the Special Funding Account is
reduced to an amount which, based on the then current investment yield, would
not cause a yield insufficiency Amortization Event for any such Series then
outstanding. In addition, the Servicer shall instruct the Indenture Trustee in
writing to apply funds on deposit in the Special Funding Account to each such
Series on such pro rata basis as Partial Amortization SFA Amounts on any
Distribution Date to the extent the Seller so determines in written instructions
provided to the Servicer on or prior to the Determination Date preceding such
Distribution Date.
     Section 8.04 Collections and Allocations.
          (a) The Servicer will instruct the Indenture Trustee to apply all
funds on deposit in the Collection Account as described in this Article VIII and
in each Indenture Supplement. Except as otherwise provided below, the Servicer
shall deposit Collections received with respect to a particular Pool into the
Collection Account for such Pool as promptly as possible after the Date of
Processing of such

- 59 -



--------------------------------------------------------------------------------



 



Collections, but in no event later than the second Business Day following the
Date of Processing. Subject to the express terms of any Indenture Supplement,
but notwithstanding anything else in this Indenture or the Transfer and
Servicing Agreement to the contrary, for so long as: (i) HSBC Finance
Corporation remains the Servicer and maintains a commercial paper rating of not
less than F1 by Fitch, P-1 by Moody’s and A-1 by Standard & Poor’s, or (ii) any
other arrangements are made and written confirmation is received from the
specified Rating Agency for which the above requirements are not satisfied such
that the Rating Agency Condition is satisfied with respect to that Rating
Agency, and for five Business Days following any reduction of any such rating or
change in ownership, the Servicer need not make the daily deposits of
Collections into the Collection Account as provided in the preceding sentence,
but may make a single deposit in the Collection Account in immediately available
funds not later than 1:00 p.m., New York City time, on the Distribution Date
following the Due Period with respect to which such deposit relates. Subject to
the first proviso in Section 8.05, but notwithstanding anything else in this
Indenture or the Transfer and Servicing Agreement to the contrary, with respect
to any Due Period, whether the Servicer is required to make deposits of
Collections pursuant to the first or the second preceding sentence, (i) the
Servicer will only be required to deposit Collections into the Collection
Account up to the aggregate amount of Collections required to be deposited into
any Series Account or, without duplication, distributed on or prior to the
related Distribution Date to Noteholders or to any Series Enhancer pursuant to
the terms of any Indenture Supplement or Enhancement Agreement and (ii) if at
any time prior to such Distribution Date the amount of Collections deposited in
the Collection Account exceeds the amount required to be deposited pursuant to
clause (i) above, the Servicer will be permitted to direct the Indenture Trustee
to withdraw the excess from the Collection Account and pay such amount pursuant
to the terms of the Transaction Documents. Subject to the immediately preceding
sentence, the Servicer may retain its Servicing Fee with respect to a Series and
shall not be required to deposit it in the Collection Account.
          (b) Collections of Finance Charge and Administrative Receivables,
Principal Receivables and Defaulted Receivables will be allocated to each Series
of Notes and to the Owner Trustee for distribution to the holders of the
Transferor Certificates (pursuant to the Trust Agreement) in accordance with
this Article VIII and each Indenture Supplement, and amounts so allocated to any
Series will not, except as specified in the related Indenture Supplement, be
available to the Noteholders of any other Series. Allocations of the foregoing
amounts between the Holders of the Notes and the Holders of the Transferor
Certificates, among the Series and among the Classes in any Series, shall be set
forth in the related Indenture Supplement or Indenture Supplements.
          On each Determination Date, after the amounts of all allocations have
been determined (i) with respect to all outstanding Series and (ii) as provided
for in any applicable Indenture Supplement, the Servicer may, with the consent
of each Transferor, allocate any excess Collections which would otherwise be
payable to the Transferor at such Transferor’s direction to one or more of the
outstanding Series subject to the following conditions:
          (i) on or before the fifth Business Day immediately preceding such
allocation, the Servicer shall have given the Indenture Trustee and each Rating
Agency notice of such allocation;
          (ii) the Rating Agency Condition shall have been satisfied with
respect to such allocation; and
          (iii) the Servicer shall have delivered to the Indenture Trustee an
Officer’s Certificate, dated the date of such allocation, to the effect that the
Servicer reasonably believes that such allocation will not have an Adverse
Effect.

- 60 -



--------------------------------------------------------------------------------



 



     Section 8.05 Shared Principal Collections and Shared Transferor Principal
Collections.
          (a) On each Distribution Date, (a) the Servicer shall allocate Shared
Principal Collections (as described below) to each Principal Sharing Series
within a particular Principal Sharing Group, pro rata, in proportion to the
Principal Shortfalls, if any, with respect to each such Series and (b) the
Servicer shall withdraw from the Collection Account and pay to the Owner Trustee
for distribution to the holders of the Transferor Certificates in accordance
with the Trust Agreement an amount equal to the excess, if any, of (x) the
aggregate amount for all outstanding Series in such Principal Sharing Group of
Collections of Principal Receivables which the related Indenture Supplements
specify are to be treated as “Shared Principal Collections” (including the net
proceeds from any New Issuance as provided in Section 2.12(e)) for such
Distribution Date over (y) the aggregate amount for all outstanding Series in
such Principal Sharing Group which the related Indenture Supplements specify are
“Principal Shortfalls” for such Series and for such Distribution Date; provided,
however, that if the Transferor Amount for the related Pool as of such
Distribution Date (determined after giving effect to the Principal Receivables
transferred to and in the Trust on such date) is less than the Required
Transferor Amount, the Servicer will not distribute to the Owner Trustee for
distribution to the holders of the Transferor Certificates in accordance with
the Trust Agreement any such amounts that otherwise would be distributed to the
Owner Trustee for distribution to the holders of the Transferor Certificates in
accordance with the Trust Agreement, but shall deposit such funds in the Special
Funding Account with respect to such Pool. The Transferor may, at its option,
instruct the Indenture Trustee to deposit Shared Principal Collections which are
otherwise payable to the Owner Trustee for distribution to the holders of the
Transferor Certificates in accordance with the Trust Agreement pursuant to the
provisions set forth above into such Special Funding Account.
          (b) The Servicer will determine the amount of Collections of Principal
Receivables for any Due Period allocated to the Holders of the Transferor
Certificates with respect to any Pool but not due to the Holder of any
Supplemental Certificate and other amounts payable to the Transferor with
respect to Collections of Principal Receivables with respect to such Pool,
regardless of whether such Collections were initially allocated to the
Transferor or any Series (“Shared Transferor Principal Collections”). The
Servicer will allocate the Shared Transferor Principal Collections to cover any
Principal Shortfalls for Series with respect to such Pool that have not been
covered out of the Shared Principal Collections allocated to each such Series
that has been designated in the applicable Indenture Supplement as being
entitled to receive Shared Transferor Principal Collections, and the remaining
Shared Transferor Principal Collections will be paid to the Holders of the
Transferor Certificates. If Principal Shortfalls remaining after the application
of Shared Principal Collections exceed related Shared Transferor Principal
Collections for any Due Period, such Shared Transferor Principal Collections
will be allocated pro rata among each such Series which in accordance with the
Indenture Supplement for such Series; provided, however, the sharing of Shared
Transferor Principal Collections among Series will commence only upon the
delivery by the Transferor to the Indenture Trustee of an Officer’s Certificate
to the affect that, in the reasonable judgment of the Transferor, the sharing of
Shared Transferor Principal Collections would not have adverse regulatory
implications with respect to the Transferor or any Affiliate thereof and such
sharing will continue only until such time, if any, at which the Transferor
shall deliver to the Indenture Trustee an Officer’s Certificate to the effect
that, in the reasonable belief of the Transferor, the continued sharing of
Shared Transferor Principal Collections among Series would have adverse
regulatory implications with respect to the Transferor or any Affiliate thereof.
Following the delivery by the Transferor of such an Officer’s Certificate to the
Indenture Trustee, there will not be any further sharing of Shared Transferor
Principal Collections among Series.

- 61 -



--------------------------------------------------------------------------------



 



     Section 8.06 Directions Regarding Additional Withdrawals from the
Collection Account.
          If the Servicer determines that any amounts have been misdirected to
the Collection Account or deposited in error in the Collection Account, the
Servicer is permitted and authorized to withdraw such amounts from the
Collection Account to rectify any such misdirection or error.
     Section 8.07 Allocation of Collateral to Pools.
          (a) Pools. To the extent so provided in the Indenture Supplement for
any Series or in an Indenture Supplement otherwise executed pursuant to
Section 10.01, Receivables conveyed to the Trust pursuant to Section 2.01 of the
Transfer and Servicing Agreement and Receivables or Participation Interests
conveyed to the Trust pursuant to Section 2.09 of the Transfer and Servicing
Agreement or any Participation Interest Supplement, and all Collections received
with respect thereto may be allocated or applied in whole or in part to one or
more Pools as may be provided in such Indenture Supplement, provided, however,
that any such allocation or application shall be effective only upon
satisfaction of the following conditions:
          (i) on or before the fifth Business Day immediately preceding such
allocation, the Servicer shall have given the Indenture Trustee and each Rating
Agency written notice of such allocation;
          (ii) the Rating Agency Condition shall have been satisfied with
respect to such allocation; and
          (iii) the Servicer shall have delivered to the Indenture Trustee an
Officer’s Certificate, dated the date of such allocation, to the effect that the
Servicer reasonably believes that such allocation will not have an Adverse
Effect.
          Any such Indenture Supplement may provide that (i) such allocation to
one or more particular Pools may terminate upon the occurrence of certain events
specified therein and (ii) that upon the occurrence of any such event, such
assets and any Collections with respect thereto, shall be reallocated to other
Pools or to all Series, all as shall be provided in such Indenture Supplement.
          (b) Reallocation Groups. Collections of Finance Charge and
Administrative Receivables and other amounts specified in the Indenture
Supplement for each Series in a Reallocation Group shall be reallocated to cover
interest and expenses related to each Series in such Group as specified in such
Indenture Supplement. The reallocation provisions of the Indenture Supplement
for each Series in the same Reallocation Group are required to be identical in
all material respects.
          (c) Shared Enhancement Groups. More than one Series in a particular
Shared Enhancement Group may share collections of Finance Charge and
Administrative Receivables and certain other amounts and share in the same
credit enhancement as shall be specified in the Indenture Supplement for each
Series in such Group, or, if the sharing is between subseries in the same
Series, as shall be specified in the Indenture Supplement for the Series
containing each such subseries. Such sharing may take the form, among others, of
Classes of Notes of one or more Series in a particular Shared Enhancement Group
issued from time to time which are subordinate to other Classes issued at the
same or at different times in the same or in different Series in such Group.

- 62 -



--------------------------------------------------------------------------------



 



          (d) Excess Finance Charge Sharing Groups.
          On each Distribution Date, (a) the Servicer shall allocate Excess
Finance Charge and Administrative Collections to each Excess Finance Charge
Sharing Series in a particular Excess Finance Charge Sharing Group pro rata, in
proportion to the Finance Charge Shortfalls, if any, with respect to each such
Series and (b) the Servicer shall withdraw from the collection account and pay
to the Transferor an amount equal to the excess, if any, of (i) the aggregate
amount for all such outstanding Series of Collections of Finance Charge and
Administrative Receivables which the related Indenture Supplements specify are
to be treated as “Excess Finance Charge and Administrative Collections” for such
Distribution Date over (ii) the aggregate amount for all outstanding Series in
such group which the related Indenture Supplements specify are “Finance Charge
Shortfalls” for such Series and such Distribution Date; provided, however, that
the sharing of Excess Finance Charge and Administrative Collections among Series
will continue only until such time, if any, at which the Transferor shall
deliver to the Indenture Trustee an Officer’s Certificate to the effect that, in
the reasonable belief of the Transferor, the continued sharing of Excess Finance
Charge and Administrative Collections among Series would have adverse regulatory
implications with respect to the Transferor. Following the delivery by the
Transferor of such an Officer’s Certificate to the Indenture Trustee there will
not be any further sharing of Excess Finance Charge and Administrative
Collections among Series.
     Section 8.08 Release of Collateral; Eligible Loan Documents.
          (a) Subject to the payment of its fees and expenses, the Indenture
Trustee may, and when required by the provisions of this Indenture shall,
execute instruments to release property from the lien of this Indenture, or
convey the Indenture Trustee’s interest in the same, in a manner and under
circumstances which are not inconsistent with the provisions of this Indenture.
No party relying upon an instrument executed by the Indenture Trustee as
provided in this Article VIII shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
          (b) In order to facilitate the servicing of the Receivables by the
Servicer, the Indenture Trustee upon Issuer Order shall authorize the Servicer
to execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Receivables (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Transfer and Servicing Agreement.
          (c) The Indenture Trustee shall, at such time as there are no Notes
outstanding, release and transfer, without recourse, all of the Collateral that
secured the Notes (other than any cash held for the payment of the Notes
pursuant to Section 4.02). The Indenture Trustee shall release property from the
lien of this Indenture pursuant to this Section only upon receipt of an Issuer
Order accompanied by an Officer’s Certificate, and (if required by the TIA)
Independent Certificates in accordance with TIA §§314(c) and 314(d)(1) meeting
the applicable requirements of Section 12.01.
          (d) Notwithstanding anything to the contrary in this Indenture, the
Transfer and Servicing Agreement and the Trust Agreement, immediately prior to
the release of any portion of the Collateral or any funds on deposit in the
Series Accounts pursuant to this Indenture, the Indenture Trustee shall remit to
the Transferor for its own account any funds that, upon such release, would
otherwise be remitted to the Issuer.
[END OF ARTICLE VIII]

- 63 -



--------------------------------------------------------------------------------



 



ARTICLE IX
DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS
          Distributions shall be made to, and reports shall be provided to,
Noteholders as set forth in the applicable Indenture Supplement. The identity of
the Noteholders with respect to distributions and reports shall be determined
according to the immediately preceding Record Date.
[END OF ARTICLE IX]

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE X
SUPPLEMENTAL INDENTURES
     Section 10.01 Supplemental Indentures Without Consent of Noteholders.
          (a) Without the consent of the Holders of any Notes but with prior
notice to the Rating Agencies and upon satisfaction of the Rating Agency
Condition with respect to the Notes of all Series, the Issuer and the Indenture
Trustee, when authorized by an Issuer Order, at any time and from time to time,
may enter into one or more indentures supplemental hereto (which shall conform
to the provisions of the TIA as in force at the date of the execution thereof),
in form satisfactory to the Indenture Trustee, for any of the following
purposes:
          (i) to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the lien of this Indenture, or to subject to the lien of this Indenture
additional property;
          (ii) to evidence the succession, in compliance with Section 3.11
hereof, of another person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer herein and in the Notes contained;
          (iii) to add to the covenants of the Issuer, for the benefit of the
Holders of the Notes, or to surrender any right or power herein conferred upon
the Issuer;
          (iv) to convey, transfer, assign, mortgage or pledge any property to
or with the Indenture Trustee;
          (v) to evidence and provide for the acceptance of the appointment
hereunder by a successor trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one trustee,
pursuant to the requirements of Article VI;
          (vi) to modify, eliminate or add to the provisions of this Indenture
to such extent as shall be necessary, to effect the qualification of this
Indenture under the TIA or under any similar federal statute hereafter enacted
and to add to this Indenture such other provisions as may be expressly required
by the TIA;
          (vii) to provide for the issuance of one or more new Series of Notes,
in accordance with the provisions of Section 2.12 hereof; or
          (viii) to provide for the termination of any interest rate swap
agreement or other form of credit enhancement in accordance with the provisions
of the related Indenture Supplement;
provided, however, the Issuer and the Indenture Trustee, when authorized by an
Issuer Order, at any time and from time to time, may enter into one or more
indentures supplemental hereto (which shall conform to the provisions of the TIA
as in force at the date of the execution thereof), in form satisfactory to the
Indenture Trustee, without the consent of the Holders of any Notes or prior
notice to the Rating Agencies (provided that a final supplemental indenture
signed by the parties thereto shall be delivered to each Rating Agency within
10 days of its execution) in order to (A) cure any ambiguity, to correct or

- 65 -



--------------------------------------------------------------------------------



 



supplement any provision herein or in any supplemental indenture that may be
inconsistent with any other provision herein or in any supplemental indenture,
(B) to make any other provisions with respect to matters or questions arising
under this Indenture or in any supplemental indenture and (C) qualify for
particular accounting treatment under the appropriate generally accepted
accounting principles; provided, that the Transferor shall have delivered to the
Indenture Trustee an Officer’s Certificate dated the date of any such action,
stating that the Transferor reasonably believes that such action shall not have
an Adverse Effect and, in the case of clause (C), the Transferor shall have
delivered a Tax Opinion to the Indenture Trustee with respect to such
supplemental indenture.
The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.
          (b) The Issuer and the Indenture Trustee, when authorized by an Issuer
Order, may, also without the consent of any Noteholders of any Series then
Outstanding but with prior notice to the Rating Agencies and upon satisfaction
of the Rating Agency Condition with respect to the Notes of all Series, enter
into an indenture or indentures supplemental hereto for the purpose of adding
any provisions to, or changing in any manner or eliminating any of the
provisions of, this Indenture or of modifying in any manner the rights of the
Holders of the Notes under this Indenture; provided, however, that the
Transferor shall have delivered to the Indenture Trustee an Officer’s
Certificate, dated the date of any such action, stating that the Transferor
reasonably believes that such action will not have an Adverse Effect.
Additionally, notwithstanding the preceding sentence, the Issuer and the
Indenture Trustee, when authorized by an Issuer Order, may, also without the
consent of any Noteholders of any Series then Outstanding, enter into an
indenture or indentures supplemental hereto to add, modify or eliminate such
provisions as may be necessary or advisable in order to enable all or a portion
of the Trust to avoid the imposition of state or local income or franchise taxes
imposed on the Trust’s property or its income; provided, however, that (i) the
Transferor delivers to the Indenture Trustee and the Owner Trustee an Officer’s
Certificate to the effect that the proposed amendments meet the requirements set
forth in this subsection, (ii) the Transferor, the Servicer, the Indenture
Trustee, and the Owner Trustee shall have received written confirmation of the
satisfaction of the Rating Agency Condition and (iii) such amendment does not
affect the rights, duties or obligations of the Indenture Trustee or the Owner
Trustee hereunder. The amendments which the Transferor may make without the
consent of Noteholders pursuant to the preceding sentence may include, without
limitation, the addition of a sale of Receivables.
          (c) Notwithstanding anything to the contrary in this Section 10.01, no
supplemental indenture or modification or amendment to this Indenture which has
the effect of (i) materially increasing the obligations or duties of the
Servicer hereunder, (ii) materially decreasing the compensation or rights of the
Servicer hereunder, or (iii) materially and adversely effecting the Servicer
shall become effective without prior consent of the Servicer.
     Section 10.02 Supplemental Indentures With Consent of Noteholders.
          (a) The Issuer and the Indenture Trustee, when authorized by an Issuer
Order, also may, with prior notice to the Rating Agencies and with the consent
of the Holders of not less than 66 2/3% of the Outstanding Amount of the Notes
of each adversely affected Series of Notes, by Act of such Holders delivered to
the Issuer and the Indenture Trustee, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of such Noteholders under this Indenture; provided,
however, that no such supplemental indenture shall, without the consent of the
Holder of each outstanding Note affected thereby:

- 66 -



--------------------------------------------------------------------------------



 



          (i) change the due date of any installment of principal of or interest
on any Note, or reduce the principal amount thereof, the interest rate specified
thereon or the redemption price with respect thereto or change any place of
payment where, or the coin or currency in which, any Note or any interest
thereon is payable;
          (ii) impair the right to institute suit for the enforcement of the
provisions of this Indenture requiring the application of funds available
therefor, as provided in Article V, to the payment of any such amount due on the
Notes on or after the respective due dates thereof (or, in the case of
redemption, on or after the Redemption Date);
          (iii) reduce the percentage which constitutes a majority of the
Outstanding Amount of the Notes of any Series outstanding the consent of the
Holders of which is required for any such supplemental indenture, or the consent
of the Holders of which is required for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder and their
consequences as provided for in this Indenture;
          (iv) reduce the percentage of the Outstanding Amount of any Notes, the
consent of the Holders of which is required to direct the Indenture Trustee to
sell or liquidate the Collateral if the proceeds of such sale would be
insufficient to pay the principal amount and accrued but unpaid interest on the
outstanding Notes of such Series;
          (v) decrease the percentage of the Outstanding Amount of the Notes
required to amend the sections of this Indenture which specify the applicable
percentage of the aggregate principal amount of the Notes of such Series
necessary to amend the Indenture or any Transaction Documents which require such
consent;
          (vi) modify or alter the provisions of this Indenture regarding the
voting of Notes held by the Trust, any other Obligor on the Notes, a Seller or
any affiliate thereof; or
          (vii) permit the creation of any Lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral for
any Notes or, except as otherwise permitted or contemplated herein, terminate
the lien of this Indenture on any such Collateral at any time subject hereto or
deprive the Holder of any Note of the security provided by the lien of this
Indenture.
          (b) The Indenture Trustee may in its discretion determine whether or
not any Notes would be affected by any supplemental indenture and any such
determination shall be conclusive upon the Holders of all Notes, whether
theretofore or thereafter authenticated and delivered hereunder. The Indenture
Trustee shall not be liable for any such determination made in good faith.
          (c) It shall not be necessary for any Act of Noteholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.
          (d) Promptly after the execution by the Issuer and the Indenture
Trustee of any Supplement Indenture pursuant to this Section, the Indenture
Trustee shall mail to the Holders of the Notes to which such amendment or
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture. Any failure of the Indenture Trustee
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.

- 67 -



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything to the contrary in this Section 10.02, no
supplemental indenture or modification or amendment to this Indenture which has
the effect of (i) materially increasing the obligations or duties of the
Servicer hereunder, (ii) materially decreasing the compensation or rights of the
Servicer hereunder, or (iii) materially and adversely effecting the Servicer
shall become effective without prior consent of the Servicer.
     Section 10.03 Direction to Indenture Trustee.
          The Issuer hereby authorizes and directs the Indenture Trustee to
execute this Indenture, any future supplements or amendments hereto and any
further instruments as may be necessary in connection therewith to accomplish
any change or modification as the Issuer may direct subject to Sections 10.01 or
10.02, as applicable. The Indenture Trustee may, but shall not be obligated to,
enter into any such supplemental indenture that affects the Indenture Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise.
     Section 10.04 Effect of Supplemental Indenture.
          Upon the execution of any supplemental indenture under this Article X,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
     Section 10.05 Conformity With Trust Indenture Act.
          Every amendment of this Indenture and every supplemental indenture
executed pursuant to this Article X shall conform to the requirements of the TIA
as then in effect so long as this Indenture shall then be qualified under the
TIA.
     Section 10.06 Reference in Notes to Supplemental Indentures.
          Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article X may, and if required by the
Indenture Trustee shall, bear a notation in form approved by the Indenture
Trustee as to any matter provided for in such supplemental indenture. If the
Issuer shall so determine, new Notes so modified as to conform, in the opinion
of the Indenture Trustee and the Issuer, to any such supplemental indenture may
be prepared and executed by the Issuer and authenticated and delivered by the
Indenture Trustee in exchange for the outstanding Notes.
[END OF ARTICLE X]

- 68 -



--------------------------------------------------------------------------------



 



ARTICLE XI
TERMINATION
     Section 11.01 Termination of Trust.
          The Trust and the respective obligations and responsibilities of the
Indenture Trustee created hereby (other than the obligation of the Indenture
Trustee to make payments to Noteholders as hereinafter set forth) shall
terminate, except with respect to the duties described in Section 11.02(b), on
the Trust Termination Date.
     Section 11.02 Final Distribution.
          (a) The Servicer shall give the Indenture Trustee at least 30 days’
prior notice of the Distribution Date on which the Noteholders of any Series or
Class may surrender their Notes for payment of the final distribution on and
cancellation of such Notes (or, in the event of a final distribution resulting
from the application of Section 2.06, 6.01 or 7.01 of the Transfer and Servicing
Agreement, notice of such Distribution Date promptly after the Servicer has
determined that a final distribution will occur, if such determination is made
less than 30 days prior to such Distribution Date). Not later than the fifth day
of the month in which the final distribution in respect of such Series or Class
is payable to Noteholders, the Indenture Trustee shall provide notice to
Noteholders of such Series or Class specifying (i) the date upon which final
payment of such Series or Class will be made upon presentation and surrender of
Notes of such Series or Class at the office or offices therein designated,
(ii) the amount of any such final payment and (iii) that the Record Date
otherwise applicable to such payment date is not applicable, payments being made
only upon presentation and surrender of such Notes at the office or offices
therein specified (which, in the case of Bearer Notes, shall be outside the
United States). The Indenture Trustee shall give such notice to the Transfer
Agent and Registrar and the Paying Agent at the time such notice is given to
Noteholders.
          (b) Notwithstanding a final distribution to the Noteholders of any
Series or Class (or the termination of the Trust), except as otherwise provided
in this paragraph, all funds then on deposit in the Collection Account and any
Series Account allocated to such Noteholders shall continue to be held in trust
for the benefit of such Noteholders, and the Paying Agent or the Indenture
Trustee shall pay such funds to such Noteholders upon surrender of their Notes,
if certificated (and any excess shall be paid in accordance with the terms of
any Enhancement Agreement). In the event that all such Noteholders shall not
surrender their Notes for cancellation within six months after the date
specified in the notice from the Indenture Trustee described in paragraph (a),
the Indenture Trustee shall give a second notice to the remaining such
Noteholders to surrender their Notes for cancellation and receive the final
distribution with respect thereto (which surrender and payment, in the case of
Bearer Notes, shall be outside the United States). If within one year after the
second notice all such Notes shall not have been surrendered for cancellation,
the Indenture Trustee may take appropriate steps, or may appoint an agent to
take appropriate steps, to contact the remaining such Noteholders concerning
surrender of their Notes, and the cost thereof shall be paid out of the funds in
the Collection Account or any Series Account held for the benefit of such
Noteholders. The Indenture Trustee and the Paying Agent shall pay to the
Transferor any monies held by them for the payment of principal or interest that
remains unclaimed for two years. After payment to the Transferor, Noteholders
entitled to the money must look to the Transferor for payment as general
creditors unless an applicable abandoned property law designates another Person.

- 69 -



--------------------------------------------------------------------------------



 



     Section 11.03 Transferor’s Termination Rights.
          Upon the termination of the Trust pursuant to Section 11.01 and the
surrender of such Transferor Certificates, the Indenture Trustee shall assign
and convey to the Holders of the Transferor Certificates or any of their
designees, without recourse, representation or warranty, all right, title and
interest of the Trust in the Receivables, whether then existing or thereafter
created, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto
(including all moneys then held in the Collection Account or any Series Account)
and all proceeds thereof, except for amounts held by the Indenture Trustee
pursuant to Section 11.02(b). The Indenture Trustee shall execute and deliver
such instruments of transfer and assignment, in each case without recourse, as
shall be prepared and reasonably requested by the Transferor to vest in the
Holders of the Transferor Certificates or any of their designees all right,
title and interest which the Indenture Trustee had in the Collateral and such
other property.
     Section 11.04 Defeasance.
          Notwithstanding anything to the contrary in this Indenture or any
Indenture Supplement:
          (a) The Issuer may at its option be discharged from its obligations
hereunder with respect to any Series or all outstanding Series (each, a
“Defeased Series”) on the date the applicable conditions set forth in
Section 11.04(c) are satisfied (a “Defeasance”); provided, however, that the
following rights, obligations, powers, duties and immunities shall survive with
respect to each Defeased Series until otherwise terminated or discharged
hereunder: (i) the rights of the Holders of Notes of the Defeased Series to
receive, solely from the trust funds provided for in Section 11.04(c), payments
in respect of interest on and principal of such Notes when such payments are
due; (ii) the Issuer’s obligations with respect to such Notes under Sections
2.05 and 2.06; (iii) the rights, powers, trusts, duties, and immunities of the
Indenture Trustee, the Paying Agent and the Registrar hereunder; and (iv) this
Section and Section 12.16.
          (b) Subject to Section 11.04(c), the Issuer at its option may cause
Collections allocated to each Defeased Series and available to purchase
additional Receivables to be applied to purchase Eligible Investments rather
than additional Receivables.
          (c) The following shall be the conditions precedent to any Defeasance
under Section 11.04(a):
          (i) the Issuer irrevocably shall have deposited or caused to be
deposited with the Indenture Trustee (such deposit to be made from other than
the Transferor’s or any Affiliate of the Issuer’s funds), under the terms of an
irrevocable trust agreement in form and substance satisfactory to the Indenture
Trustee, as trust funds in trust for making the payments described below,
(A) Dollars in an amount equal to, or (B) Eligible Investments which through the
scheduled payment of principal and interest in respect thereof will provide, not
later than the due date of payment thereon, money in an amount equal to, or (C)
a combination thereof, in each case sufficient to pay and discharge (without
relying on income or gain from reinvestment of such amount), and which shall be
applied by the Indenture Trustee to pay and discharge, all remaining scheduled
interest and principal payments on all outstanding Notes of each Defeased Series
on the dates scheduled for such payments in this Indenture and the applicable
Indenture Supplements and all amounts owing to the Series Enhancers with respect
to each Defeased Series;

- 70 -



--------------------------------------------------------------------------------



 



          (ii) a statement from a firm of nationally recognized independent
public accountants (who may also render other services to the Issuer) to the
effect that such deposit is sufficient to pay the amounts specified in clause
(i) above;
          (iii) prior to its first exercise of its right pursuant to this
Section with respect to a Defeased Series to substitute money or Eligible
Investments for Receivables, the Issuer shall have delivered to the Indenture
Trustee an Opinion of Counsel to the effect contemplated by clause (b) of the
definition in Section 1.01, of the term “Tax Opinion” (the preparation and
delivery of which shall not be at the expense of the Indenture Trustee) with
respect to such deposit and termination of obligations, and an Opinion of
Counsel to the effect that such deposit and termination of obligations will not
result in the Trust being required to register as an “investment company” within
the meaning of the Investment Company Act;
          (iv) the Issuer shall have delivered to the Indenture Trustee an
Officer’s Certificate of the Transferor stating that the Transferor reasonably
believes that such deposit and termination of obligations will not, based on the
facts known to such officer at the time of such certification, then cause a
Amortization Event with respect to any Series or any event that, with the giving
of notice or the lapse of time, would result in the occurrence of a Amortization
Event with respect to any Series; and
          (v) the Rating Agency Condition shall have been satisfied and the
Issuer shall have delivered copies of such written notice to the Servicer and
the Indenture Trustee.
[END OF ARTICLE XI]

- 71 -



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.01 Compliance Certificates.
          (a) Subject to Section 6.16 hereof, upon any application or request by
the Issuer to the Indenture Trustee to take any action under any provision of
this Indenture, the Issuer shall furnish to the Indenture Trustee (i) an
Officer’s Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with,
and (ii) (if required by the TIA) an Independent Certificate from a firm of
certified public accountants meeting the applicable requirements of this
Section, except that, in the case of any such application or request as to which
the furnishing of such documents is specifically required by any provision of
this Indenture, no additional certificate or opinion need be furnished.
          Every certificate with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
          (i) a statement that each signatory of such certificate has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;
          (ii) a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate are based;
          (iii) a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether or not such covenant
or condition has been complied with; and
          (iv) a statement as to whether, in the opinion of each such signatory,
such condition or covenant has been complied with.
          (b) To the extent required by the TIA:
          (i) Prior to the deposit of any Collateral or other property or
securities with the Indenture Trustee that is to be made the basis for the
release of any property or securities subject to the lien of this Indenture, the
Issuer shall, in addition to any obligation imposed in Section 12.01(a) or
elsewhere in this Indenture, furnish to the Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of each person signing such
certificate as to the fair value (within 90 days of such deposit) to the Issuer
of the Collateral or other property or securities to be so deposited.
          (ii) Whenever the Issuer is required to furnish to the Indenture
Trustee an Officer’s Certificate certifying or stating the opinion of any signer
thereof as to the matters described in clause (i) above, the Issuer shall also
deliver to the Indenture Trustee (if required by the TIA) an Independent
Certificate as to the same matters, if the fair value to the Issuer of the
securities to be so deposited and of all other such securities made the basis of
any such withdrawal or release since the commencement of the then-current fiscal
year of the Issuer, as set forth in the certificates delivered pursuant to
clause (i) above and this clause (ii), is 10% or more of the Outstanding Amount
of the Notes, but such a certificate need not be furnished with respect to any
securities so deposited if the fair value thereof to the Issuer as set forth in
the related

- 72 -



--------------------------------------------------------------------------------



 



Officer’s Certificate is less than $25,000 or less than one percent of the
Outstanding Amount of the Notes.
          (iii) Whenever any property or securities are to be released from the
lien of this Indenture, the Issuer shall also furnish to the Indenture Trustee
an Officer’s Certificate certifying or stating the opinion of each person
signing such certificate as to the fair value (within 90 days of such release)
of the property or securities proposed to be released and stating that in the
opinion of such person the proposed release will not impair the security under
this Indenture in contravention of the provisions hereof.
          (iv) Whenever the Issuer is required to furnish to the Indenture
Trustee an Officer’s Certificate certifying or stating the opinion of any signer
thereof as to the matters described in clause (iii) above, the Issuer shall also
furnish to the Indenture Trustee an Independent Certificate as to the same
matters if the fair value of the property or securities and of all other
property or securities released from the lien of this Indenture since the
commencement of the then current calendar year, as set forth in the certificates
required by clause (iii) above and this clause (iv), equals 10% or more of the
Outstanding Amount of the Notes, but such certificate need not be furnished in
the case of any release of property or securities if the fair value thereof as
set forth in the related Officer’s Certificate is less than $25,000 or less than
one percent of the then Outstanding Amount of the Notes.
          (v) Notwithstanding Section 2.11 or any other provision of this
Section, the Issuer may (A) collect, liquidate, sell or otherwise dispose of
Receivables as and to the extent permitted or required by the Transaction
Documents and (B) make cash payments out of the Series Accounts as and to the
extent permitted or required by the Transaction Documents.
     Section 12.02 Form of Documents Delivered to Indenture Trustee.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
          Any certificate or opinion of a Responsible Officer of the Issuer may
be based, insofar as it relates to legal matters, upon a certificate or opinion
of, or representations by, counsel, unless such officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such officer’s
certificate or opinion is based are erroneous. Any such certificate of a
Responsible Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Seller, or the Issuer, stating that the
information with respect to such factual matters is in the possession of the
Servicer, a Seller, or the Issuer, unless such Responsible Officer or counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.
          Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

- 73 -



--------------------------------------------------------------------------------



 



          Whenever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that the Issuer
shall deliver any document as a condition of the granting of such application,
or as evidence of the Issuer’s compliance with any term hereof, it is intended
that the truth and accuracy, at the time of the granting of such application or
at the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.
     Section 12.03 Acts of Noteholders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agent
duly appointed in writing and satisfying any requisite percentages as to minimum
number or dollar value of outstanding principal amount represented by such
Noteholders; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 12.03.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Indenture Trustee
deems sufficient.
          (c) The ownership of Notes shall be proved by the Note Register.
          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.
     Section 12.04 Notices.
          Any request, demand, authorization, direction, notice, consent, waiver
or Act of Noteholders or other documents provided or permitted by the Agreement
to be made upon, given or furnished to, or filed with:
          (a) the Indenture Trustee by any Noteholder or by the Issuer shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to a Responsible Officer, by facsimile transmission, electronic
transmission, or by other means acceptable to the Indenture Trustee to or with
the Indenture Trustee at its Corporate Trust Office;
          (b) the Issuer by the Indenture Trustee or by any Noteholder shall be
sufficient for every purpose hereunder if in writing and (i) mailed, first-class
postage prepaid, to the Issuer addressed to it at HSBC Private Label Credit Card
Master Note Trust (USA) I, 1100 North Market Street, Wilmington, DE 19890-0001
or at any other address previously furnished in writing to the Indenture Trustee
by the

- 74 -



--------------------------------------------------------------------------------



 



Issuer or (ii) delivered electronically to the address previously furnished in
writing to the Indenture Trustee. A copy of each notice to the Issuer shall be
sent in writing and mailed, first-class postage prepaid, to HSBC Private Label
Credit Card Master Note Trust (USA) I, c/o Wilmington Trust Company, 1100 North
Market Street, Wilmington, DE 19890-0001;
          (c) the Servicer by any other party hereto or any Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to HSBC Finance Corporation, 2700 Sanders Road, Prospect
Heights, Illinois 60070, attention: General Counsel;
          (d) Fitch by the Indenture Trustee, the Issuer or by any Noteholder
shall be sufficient for every purpose hereunder if in writing and mailed,
first-class postage prepaid, to Fitch addressed to it at Fitch, Inc., One State
Street Plaza, New York, NY 10004, Attention: ABS Surveillance;
          (e) Moody’s by the Indenture Trustee, the Issuer or by any Noteholder
shall be sufficient for every purpose hereunder if in writing and mailed,
first-class postage prepaid, to Moody’s addressed to it at Moody’s Investors
Service Inc., 99 Church Street, New York, NY 10007, Attention: ABS Monitoring
Group; or
          (f) Standard & Poor’s by the Indenture Trustee, the Issuer or by any
Noteholder shall be sufficient for every purpose hereunder if in writing and
mailed, first-class postage prepaid, to Standard & Poor’s addressed to it at
Standard & Poor’s Ratings Group, 55 Water Street, New York, NY 10041, Attention:
Credit Card ABS – 40th Floor.
     Section 12.05 Notices to Noteholders; Waiver.
          Where the Indenture provides for notice to Noteholders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and (a) mailed by registered or certified mail or first
class postage prepaid or national overnight courier service or (b) delivered
electronically in a manner acceptable to the Servicer, the Owner Trustee on
behalf of the Issuer and the Indenture Trustee, to each Noteholder affected by
such event, at its address as it appears on the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders, and any notice which is mailed in the manner
herein provided shall conclusively be presumed to have been duly given.
          Where this Indenture provides for notice in any manner, such notice
may be waived in writing by any Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Noteholders shall be filed with the Indenture
Trustee but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.
          In the event that, by reason of the suspension of regular mail service
as a result of a strike, work stoppage or similar activity, it shall be
impractical to mail notice of any event to Noteholders when such notice is
required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Indenture Trustee
shall be deemed to be a sufficient giving of such notice.
          Where this Indenture provides for notice to any Rating Agency, failure
to give such notice shall not affect any other rights or obligations created
hereunder and shall not under any circumstance constitute a Default or Event of
Default.

- 75 -



--------------------------------------------------------------------------------



 



     Section 12.06 Alternate Payment and Notice Provisions.
          Notwithstanding any provision of this Indenture or any of the Notes to
the contrary, the Issuer, with the consent of the Indenture Trustee, may enter
into any agreement with any Holder of a Note providing for a method of payment,
or notice by the Indenture Trustee or any Paying Agent to such Holder, that is
different from the methods provided for in this Indenture for such payments or
notices. The Issuer will furnish to the Indenture Trustee a copy of each such
agreement and the Indenture Trustee will cause payments to be made and notices
to be given in accordance with such agreements.
     Section 12.07 Conflict with Trust Indenture Act.
          If any provision hereof limits, qualifies or conflicts with another
provision hereof that is required to be included in this Indenture by any of the
provisions of the TIA, such required provision shall control.
          The provisions of TIA §§310 through 317 that impose duties on any
person (including the provisions automatically deemed included herein unless
expressly excluded by this Indenture) are a part of and govern this Indenture,
whether or not physically contained herein.
     Section 12.08 Effect of Headings and Table of Contents.
          The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.
     Section 12.09 Successors and Assigns.
          All covenants and agreements in this Indenture by the Issuer shall
bind its successors and assigns, whether so expressed or not.
     Section 12.10 Separability.
          In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
     Section 12.11 Benefits of Indenture.
          Nothing in this Indenture or in the Notes, express or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, and the Noteholders, any benefit.
     Section 12.12 Limitation on Voting Preferred Stock.
          The Indenture Trustee shall hold the Preferred Stock of the Transferor
in trust, for the benefit of the Noteholders and shall vote such stock only
pursuant to the written instructions of Noteholders holding more than 50% of the
Outstanding Amount of Notes of all Series. The Preferred Stock shall be
non-transferable except pursuant to the written instructions of Noteholders
holding 100% of the Outstanding Amount of all Series of Notes and if the Rating
Agency Condition has been satisfied with respect to such transfer.

- 76 -



--------------------------------------------------------------------------------



 



     Section 12.13 GOVERNING LAW.
          THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED THEREIN, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.
     Section 12.14 Counterparts.
          This Indenture may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
     Section 12.15 Trust Obligation.
          No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith, against (i) the Indenture Trustee or the Owner
Trustee in its individual capacity, (ii) any owner of a beneficial interest in
the Issuer or (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Indenture Trustee or the Owner Trustee in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed (it being understood that the Indenture
Trustee and the Owner Trustee have no such obligations in their individual
capacity) and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity. For all purposes of this Indenture, in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles V, VI and VII of the Trust Agreement.
     Section 12.16 No Petition.
          The Indenture Trustee, by entering into this Indenture, and each
Noteholder, by accepting a Note, hereby covenant and agree that they will not at
any time institute against the Issuer or the Transferor, or join in any
institution against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.
[END OF ARTICLE XII]

- 77 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused
this Indenture to be duly executed by their respective officers thereunto duly
authorized and attested, all as of the day and year first above written.

            WILMINGTON TRUST COMPANY,
not in its individual capacity, but solely
as Owner Trustee on behalf of the
HSBC PRIVATE LABEL CREDIT CARD
MASTER NOTE TRUST (USA) I
      By:   /s/ Rachel L. Simpson         Name:   Rachel L. Simpson       
Title:   Sr. Financial Services Officer        U.S. BANK NATIONAL ASSOCIATION,
not in its
individual capacity, but solely as Indenture Trustee and
Securities Intermediary
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President   

- 78 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
REPORT ON COMPLIANCE WITH APPLICABLE SERVICING CRITERIA
PURSUANT TO ITEM 1122 OF REGULATION AB UNDER THE
SECURITIES EXCHANGE ACT OF 1934
     Date:
     Re: HSBC Private Label Credit Card Master Note Trust (USA) I
     U.S. BANK NATIONAL ASSOCIATION (the “Company”) hereby certifies that it is
responsible for the assessment of its compliance with the servicing criteria set
forth in Item 1122 of Regulation AB applicable to it, as described on Schedule I
attached hereto (the “Applicable Servicing Criteria”), and further certifies as
follows:
     1. The Company used the criteria set forth in paragraph (d) of Item 1122 of
Regulation AB to assess compliance with the Applicable Servicing Criteria; and
     2. The Company is in compliance with the Applicable Servicing Criteria as
of and for the period ending December 31, ___ [except as described below:].
     [Accountant], an independent registered public accounting firm, has issued
an attestation report on our assessment of compliance with the Applicable
Servicing Criteria as of and for the period ending December 31, ___, a copy of
which is attached hereto.

            U.S. BANK NATIONAL ASSOCIATION
As Indenture Trustee
      By:           Name:           Title:      

A-1-1



--------------------------------------------------------------------------------



 



         

Schedule I

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
 
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   **
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card receivables are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on credit card receivables are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.    
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X*
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) under the Securities Exchange Act of 1934, as
amended.    
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations (A) are mathematically accurate;
(B) are prepared within 30 calendar days after the bank statement cutoff date,
or such other number of days specified in the transaction agreements; (C) are
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    

 

*   To be completed by Indenture Trustee if acting as Paying Agent.   **   If
such activities have been outsourced.

I-1



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the SEC, are maintained
in accordance with the transaction agreements and applicable SEC requirements.
Specifically, such reports (A) are prepared in accordance with timeframes and
other terms set forth in the transaction agreements; (B) provide information
calculated in accordance with the terms specified in the transaction agreements;
(C) are filed with the SEC as required by its rules and regulations; and
(D) agree with investors’ or the trustee’s records as to the total unpaid
principal balance and number of credit card accounts serviced by the servicer.  
 
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X*
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.   X*
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X*
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on credit card accounts is maintained as required by
the transaction agreements or related credit card documents.    
 
       
1122(d)(4)(ii)
  Credit card accounts and related documents are safeguarded as required by the
transaction agreements.    
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.    
 
       
1122(d)(4)(iv)
  Payments on credit card receivables, including any payoffs, made in accordance
with the related credit card documents are posted to the servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
credit card documents.    
 
       
1122(d)(4)(v)
  The servicer’s records regarding the credit card accounts agree with the
servicer’s records with respect to an obligor’s unpaid principal balance.    
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s credit card
account (e.g. restructurings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related credit card
documents.    
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
credit card account is delinquent in accordance with the transaction agreements.
Such records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent credit card accounts including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).    
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for credit card accounts with
variable rates are computed based on the related credit card documents.    

I-2



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s credit card
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable credit card documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related credit card account, or such other number of days
specified in the transaction agreements.    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.    
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

I-3